--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
Investment Agreement
 
dated October 27, 2008
 
between
 
the dow chemical company
 
and
 
the kuwait investment authority
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Table of Contents
Page
 
 Recitals:
1

 
ARTICLE I
 
Purchase; Closing
 
1.1
Purchase 
1

1.2
Closing 
1

 
ARTICLE II
 
Representations and Warranties
 
2.1
Representations and Warranties of the Company 
3

2.2
Representations and Warranties of the Investor 
6

 
ARTICLE III
 
Covenants
 
3.1
Commercially Reasonable Efforts to Close 
7

3.2
Expenses 
8

3.3
Confidentiality 
8

3.4
Sufficiency of Outstanding Common Stock 
8

3.5
Certain Adjustments 
8

3.6
Payments Free of Tax 
9

3.7
Reporting Statements and Information Returns 
9

3.8
Tax Matters
9

 
ARTICLE IV
 
Additional Agreements
 
4.1
Standstill Agreement 
9

4.2
Lock-up Agreement 
10

4.3
Legend 
11

4.4
Payment of Dividends upon Conversion of Convertible Preferred Stock 
11

4.5
Repurchase of Convertible Preferred Shares 
12

4.6
Certain Notices 
12

 
ARTICLE V
 
Miscellaneous
 
5.1
Survival 
13

5.2
Termination 
13

5.3
Amendment 
13

5.4
Waiver of Conditions 
13

5.5
Counterparts and Facsimile 
13

5.6
Governing Law; Submission to Jurisdiction, Etc.
14

5.7
Sovereign Waiver 
14

5.8
Notices 
14

 
- ii -

--------------------------------------------------------------------------------


 
5.9
Entire Agreement, Etc 
15

5.10
Definitions of “subsidiary” and “Affiliate” 
16

5.11
Captions 
16

5.12
Severability 
16

5.13
No Third Party Beneficiaries 
16

5.14
Miscellaneous 
16

 


Annex A                      Form of Certificate of Designations
 
 
 
 
 
- iii -

--------------------------------------------------------------------------------


 
INDEX OF DEFINED TERMS
 
Term
Location of
Definition
   
Affiliate                                                                                                  
5.10(b)
Agreement                                                                                                  
Preamble
Bankruptcy
Exceptions                                                                                                  
2.1(c)
Capitalization
Date                                                                                                  
2.1(b)
Certificate of
Designations                                                                                                  
1.1
Closing                                                                                                  
1.2(a)
Closing
Date                                                                                                  
1.2(a)
Code                                                                                                  
1.2(d)(iii)
Commission                                                                                                  
2.1
Common
Stock                                                                                                  
1.1
Company                                                                                                  
Preamble
control                                                                                                  
5.10(b)
Convertible Preferred
Stock                                                                                                  
1.1
De Minimis
Adjustment                                                                                                  
4.6
Dividend Payment
Date                                                                                                  
4.4(b)
Dollars                                                                                                  
5.14
Equity Commitment
Letter                                                                                                  
Recitals
Exchange
Act                                                                                                  
2.1
Furnished
Form                                                                                                  
3.6
Governmental
Entities                                                                                                  
1.2(c)
Hedging
Transaction                                                                                                  
4.2
Initial
Date                                                                                                  
1.2(a)
Investor                                                                                                  
Preamble
Investor Controlled Claim 3.8
Lock-up
Securities                                                                                                  
4.2
Make-Whole
Acquisition                                                                                                  
Certificate of Designations
Past Due
Dividends                                                                                                  
Certificate of Designations
Payment                                                                                                  
4.4(a)
Regulations                                                                                                  
2.2(g)
Restricted
Securities                                                                                                  
4.4(a)
SEC
Reports                                                                                                  
2.1
Securities                                                                                                  
2.2(e)
Significant
Subsidiary                                                                                                  
2.1(a)
Subsequent
Date                                                                                                  
1.2(a)
subsidiary                                                                                                  
5.10(a)
Tax Proceeding 3.8
Trading
Day                                                                                                  
Certificate of Designations
VWAP                                                                                                  
Certificate of Designations


 
- iv -

--------------------------------------------------------------------------------




Investment Agreement, dated October 27, 2008 (this “Agreement”), between The Dow
Chemical Company, a Delaware corporation (the “Company”), and the Kuwait
Investment Authority, organized and existing under the laws of Kuwait pursuant
to the Amiri Decree No. 47 of 1982 of the State of Kuwait, acting for and on
behalf of the Government of the State of Kuwait (the “Investor”).
 
Recitals:
 
WHEREAS, pursuant to an equity commitment letter, dated July 8, 2008, between
the Investor and the Company (the “Equity Commitment Letter”), the Investor has
committed to purchase from the Company 1,000,000 shares of cumulative
convertible perpetual preferred stock of the Company;
 
WHEREAS, the Investor and the Company wish to specify the definitive terms and
conditions of such shares of cumulative convertible perpetual preferred stock;
and
 
WHEREAS, the Investor and the Company wish to enter into a definitive agreement
regarding the purchase of such shares of cumulative convertible perpetual
preferred stock.
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:
 
ARTICLE I
 
Purchase; Closing
 
1.1           Purchase.  On the terms and subject to the conditions set forth
herein, the Investor agrees that upon the furnishing of a written notice to it
by the Company as set forth in Section 1.2(a) it will purchase from the Company
an aggregate of 1,000,000 shares of the Company’s Cumulative Convertible
Perpetual Preferred Stock, Series A (the “Convertible Preferred Stock”)
convertible into shares of the common stock of the Company, par value $2.50 per
share (the “Common Stock”), and having the powers, preferences and rights, and
the qualifications, limitations and restrictions, as specified in the
Certificate of Designations in the exact form attached hereto as Annex A (the
“Certificate of Designations”), at a price per share of $1,000 (an aggregate
price of $1,000,000,000).
 
1.2           Closing.
 
(a)           The closing of the purchase (the “Closing”) will take place at the
offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York, New York at
10 a.m. New York time on any date prior to July 8, 2009 specified by the Company
to the Investor on at least three (3) business days written notice (the “Closing
Date”); provided, however, that once notice of a closing date (the “Initial
Date”) has been given by the Company hereunder, the Company may by subsequent
written notice on one or more occasions change the closing date to a different
date (a “Subsequent Date”), provided that notice of such change is delivered at
least one (1) business day before a Subsequent Date.
 

--------------------------------------------------------------------------------


 
(b)           Subject to the satisfaction or waiver of the conditions to the
Closing set forth in Sections 1.2(c) and (d), at the Closing, the Company will
deliver to the Investor certificates representing the Convertible Preferred
Stock in exchange for payment therefor by wire transfer of immediately available
United States funds to such bank account as shall have been designated therefor
by the Company at least three (3) business days before the Closing Date.
 
(c)           The respective obligation of each of the Investor and the Company
to consummate the Closing is subject to the fulfillment or written waiver by the
Investor and the Company prior to the Closing of the following
conditions:  (i) any approvals or authorizations of, filings and registrations
with, and notifications to, all governmental or regulatory authorities
(collectively, “Governmental Entities”) required for the purchase and sale of
the Convertible Preferred Stock hereunder shall have been obtained or made and
shall be in full force and effect and all waiting periods required by law shall
have expired; (ii) no provision of any applicable law or regulation and no
judgment, injunction, order or decree shall prohibit the purchase and sale of
the Convertible Preferred Stock hereunder, and no Governmental Entity shall have
instituted an investigation or proceeding that could result in such a judgment,
injunction order or decree; and (iii) the merger of Ramses Acquisition Corp., a
wholly owned subsidiary of the Company, with and into Rohm and Haas Company
shall have been consummated or shall be consummated substantially simultaneously
with the purchase and sale of the shares of Convertible Preferred Stock.
 
(d)           The obligation of the Company to consummate the Closing is also
subject to the fulfillment or waiver prior to the Closing of each of the
following conditions:
 
(i)           the representations and warranties of the Investor set forth in
this Agreement shall be true and correct in all material respects as though made
on and as of the Closing Date (except that representations and warranties that
by their terms speak as of an earlier date shall be true and correct as of such
date) and the Investor shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing; provided, that any representation and warranty of the Investor
shall be true and correct in all material respects if the failure of such
representation and warranty to be true and correct would not result in a
material adverse effect on the ability of the Investor to consummate the
transactions contemplated by this Agreement;
 
(ii)           the Company shall have received a certificate dated as of the
Closing Date signed on behalf of the Investor by a senior officer certifying
compliance with Section 1.2(d)(i); and
 
(iii)           The Company shall have received two duly completed, signed and
executed IRS Forms W-8EXP setting forth that the Investor is a “foreign
government” within the meaning of section 892 of the Internal Revenue Code (the
“Code”) and an integral part of the Government of the State of Kuwait and that
the payments in respect of the Convertible Preferred Stock are within the scope
of the exemption granted by section 892 of the Code.
 
- 2 -

--------------------------------------------------------------------------------


 
(e)           The obligation of the Investor to consummate the Closing is also
subject to the fulfillment or waiver prior to the Closing of each of the
following conditions:
 
(i)           the representations and warranties of the Company set forth in
this Agreement shall be true and correct in all material respects (and, in the
case of Section 2.1(b), in all respects) as though made on and as of the Closing
Date (except that representations and warranties that by their terms speak as of
an earlier date shall be true and correct as of such date) and the Company shall
have performed in all material respects all obligations required to be performed
by it under this Agreement at or prior to the Closing; provided, that any
representation and warranty of the Company shall be true and correct in all
material respects if the failure of such representation and warranty to be true
and correct would not result in a material adverse effect on the ability of the
Company to consummate the transactions contemplated by this Agreement;
 
(ii)           the Investor shall have received from the general counsel or an
assistant general counsel of the Company, or from Shearman & Sterling LLP,
special counsel to the Company, legal opinions addressed to the Investor, dated
as of the Closing Date, covering, (A) the Company’s due organization and valid
existence, (B) the Company’s power to perform its obligations under this
Agreement, (C) the Company’s due authorization, execution and delivery of this
Agreement, (D) the Convertible Preferred Stock being duly authorized and validly
issued, (E) the Common Stock deliverable upon conversion of the Convertible
Preferred Stock to be validly issued, fully paid and non-assessable upon such
delivery, and (F) the execution, delivery and performance by the Company of this
Agreement not violating any laws covered by the opinion, in form and substance
reasonably acceptable to the Investor;
 
(iii)           the Company shall have duly adopted and filed the Certificate of
Designations with the Secretary of State of the State of Delaware and the
Certificate of Designations shall have become effective; and
 
(iv)           the Investor shall have received a certificate dated as of the
Closing Date signed on behalf of the Company by a senior officer certifying
compliance with Section 1.2(e)(i).
 
ARTICLE II
 
Representations and Warranties
 
2.1           Representations and Warranties of the Company.  Except as
previously disclosed in its Annual Report on Form 10-K for the year ended
December 31, 2007 or its other reports and forms filed with the Securities and
Exchange Commission (the “Commission”) under Sections 12, 13, 14 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), subsequent to January 1,
2008 (the “SEC Reports”) and prior to the date of this Agreement, the Company
represents and warrants to the Investor that as of the date hereof (or such
other date so specified):
 
- 3 -

--------------------------------------------------------------------------------


 
(a)           Organization, Authority and Significant Subsidiaries.  The Company
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of the State of Delaware, with corporate power and
authority to own its properties and conduct its business as currently conducted;
and each subsidiary of the Company that is a “significant subsidiary” within the
meaning of Rule 1-01(w) of Regulation S-X under the Securities Act and the
Exchange Act (individually a “Significant Subsidiary” and collectively the
“Significant Subsidiaries”) has been duly organized and is validly existing in
good standing under the laws of its jurisdiction of organization.
 
(b)           Capitalization.  As of September 30, 2008 (the “Capitalization
Date”) (1) the Company had 1,500,000,000 authorized shares of Common Stock;
(2) the Company had 923,779,819 issued and outstanding shares of Common Stock;
(3) the Company held 57,597,743 shares of Common Stock in its treasury; (4) the
Company had granted stock options for a total of 54,646,133 shares of Common
Stock, deferred and restricted stock for a total of 8,491,171 shares of Common
Stock, performance deferred stock for a total of 2,987,991 shares of Common
Stock and maintained a balance in its employee stock purchase plan of 3,895,738
shares of Common Stock; (5) the Company had 250,000,000 authorized shares of
preferred stock and no preferred stock outstanding; (6) all of the issued and
outstanding shares of Common Stock had been duly and validly authorized and
issued and were fully paid and non-assessable; and (7) all of the issued shares
of capital stock of each Significant Subsidiary had been duly and validly
authorized and issued, were fully paid and non-assessable, and were owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims.  Except as set forth above or in connection
with an aggregate of 4,000,000 Shares of Convertible Preferred Stock to be
issued to the Investor and to the Kuwait Investment Authority, as of the date of
this Agreement, (A) there are no shares of Common Stock or preferred stock
reserved for issuance, (B) the Company does not have outstanding any securities
providing the holder the right to acquire Common Stock or preferred stock, and
(C) the Company does not have any commitment to authorize, issue or sell any
Common Stock or preferred stock.
 
(c)           Authorization; Enforceability.  The Company has the requisite
power and authority to enter into this Agreement and to carry out its
obligations hereunder.  The execution, delivery and performance of this
Agreement by the Company and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of the Company.  This Agreement constitutes the valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles, regardless of whether such
enforceability is considered in a proceeding at law or in equity (“Bankruptcy
Exceptions”).
 
(d)           No Conflict.
 
(1)           Neither the execution, delivery and performance by the Company of
this Agreement, nor the consummation of the transactions contemplated hereby,
nor
 
 
- 4 -

--------------------------------------------------------------------------------


 
compliance by the Company with any of the provisions hereof, will (1) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any Significant
Subsidiary under any of the terms, conditions or provisions of (A) its
certificate of incorporation or by-laws or (B) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Significant Subsidiary is a party or by
which it may be bound, or to which the Company or any Significant Subsidiary or
any of the properties or assets of the Company or any Significant Subsidiary may
be subject, or (2) subject to compliance with the statutes and regulations
referred to in the next paragraph, violate any statute, rule or regulation or
any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any Significant Subsidiary or any of their respective properties or
assets except, in the case of clauses (1)(B) and (2), for those occurrences that
would not reasonably be expected to have a material adverse effect on the
ability of the Company to consummate the transactions contemplated by this
Agreement.
 
(2)           Other than in connection or in compliance with the provisions of
the Securities Act and the securities or blue sky laws of the various states, no
notice to, filing with, review by, or authorization, consent or approval of, any
Governmental Entity is necessary for the consummation by the Company of the
transactions contemplated by this Agreement.
 
(e)           Company Financial Statements.
 
(1)           The consolidated financial statements of the Company and its
consolidated subsidiaries included or incorporated by reference in the SEC
Reports, present fairly in all material respects the consolidated financial
position of the Company and its consolidated subsidiaries as of the dates
indicated therein and the consolidated results of their operations for the
periods specified therein; and except as stated therein, such financial
statements were prepared in conformity with generally accepted accounting
principles in the United States applied on a consistent basis (except as may be
noted therein).
 
(2)           Deloitte & Touche LLP, who have certified certain financial
statements of the Company and its subsidiaries, are independent public
accountants as required by the Act and the rules and regulations of the
Commission.
 
(f)           Authorization of Convertible Preferred Stock.  As of the Closing
Date, the shares of Convertible Preferred Stock will (A) be duly authorized by
all necessary corporate action on the part of the Company, (B) be validly
issued, and (C) not have been issued in violation of any preemptive or other
similar right.
 
(g)           Authorization of Common Stock Issuable upon Conversion of
Convertible Preferred Stock.  The Common Stock issuable upon conversion of the
Convertible
 
- 5 -

--------------------------------------------------------------------------------


 
Preferred Stock has been duly authorized and reserved and, when issued and
delivered upon conversion of the Convertible Preferred Stock in accordance with
the terms of the Certificate of Designations, will be validly issued, fully paid
and nonassessable, and the issuance of such Common Stock will not be subject to
any preemptive or similar rights.
 
(h)           Reports.  Since December 31, 2007 through the date of this
Agreement, the Company has complied in all material respects with the filing
requirements of Sections 13(a), 14(a) and 15(d) of the Exchange Act.  The SEC
Reports, when they became effective or were filed with the Commission, as the
case may be, conformed in all material respects to the requirements of the
Exchange Act, and the rules and regulations of the Commission thereunder, and
none of such documents contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make such statements, in light of the circumstances in which they were made, not
misleading.
 
2.2           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that as of the date hereof:
 
(a)           Organization and Authority.  The Investor has been duly organized
and is validly existing under the laws of Kuwait, with requisite power and
authority to own its properties and conduct its business as currently conducted.
 
(b)           Authorization; Enforceability.  The Investor has the requisite
power and authority to enter into this Agreement and to carry out its
obligations hereunder.  The execution, delivery and performance of this
Agreement by the Investor and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of the Investor.  This Agreement constitutes the valid and binding obligation of
the Investor enforceable against the Investor in accordance with its terms
except as may be limited by the Bankruptcy Exceptions.
 
(c)           No Conflict.  Neither the execution, delivery and performance by
the Investor of this Agreement, nor the consummation of the transactions
contemplated hereby, nor compliance by the Investor with any of the provisions
hereof, will (l) violate, conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Investor under
any of the terms, conditions or provisions of (A) its certificate of
incorporation or by-laws or (B) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Investor is a party or by which it may be bound, or to which the Investor or any
of the properties or assets of the Investor may be subject, or (2) subject to
compliance with the statutes and regulations referred to in the next paragraph,
violate any statute, rule or regulation or any judgment, ruling, order, writ,
injunction or decree applicable to the Investor or any of its respective
properties or assets except, in the case of clauses (1)(B) and (2), for those
occurrences that would not reasonably be expected to have a material adverse
effect on the ability of the Investor to consummate the transactions
contemplated by this Agreement.
 
- 6 -

--------------------------------------------------------------------------------


 
(d)           No Consent.  Other than in connection or in compliance with the
provisions of the Securities Act and the securities or blue sky laws of the
various states, no notice to, filing with, review by, or authorization, consent
or approval of any Governmental Entity is necessary for the consummation by the
Investor of the transactions contemplated by this Agreement.  The Investor has
the present intention to hold all shares of Convertible Preferred Stock in a
manner that is consistent with the investment exception to the Hart Scott Rodino
Antitrust Improvements Act of 1976.
 
(e)           Purchase for Investment.  The Investor acknowledges that the
shares of Convertible Preferred Stock and the shares of Common Stock into which
they are convertible (the “Securities”) have not been registered under the
Securities Act or under any state securities laws.  The Investor (1) is
acquiring the Securities pursuant to an exemption from registration under the
Securities Act solely for investment with no present intention to distribute any
of the Securities to any person in violation of the Securities Act, (2) will not
sell or otherwise dispose of any of the Securities, except in compliance with
the registration requirements or exemption provisions of the Securities Act and
any other applicable securities laws, (3) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Securities
and of making an informed investment decision, and has conducted an
independent  review and analysis of the business and affairs of the Company that
it considers sufficient and reasonable for purposes of its making its investment
in the Securities, and (4) is an Accredited Investor (as that term is defined by
Rule 501 of the Securities Act).
 
(f)           Financial Capability.  The Investor has or will have available
funds to purchase the Convertible Preferred Stock to be purchased by it on the
terms and conditions contemplated by this Agreement.
 
ARTICLE III
 
Covenants
 
3.1           Commercially Reasonable Efforts to Close.  (a)  If notice of the
Closing is given by the Company to the Investor pursuant to Section 1.2(a), the
Investor agrees to use its commercially reasonable efforts in good faith to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or desirable, or advisable under applicable laws, so as
to permit consummation of the transactions contemplated hereby as promptly as
practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall
 
- 7 -

--------------------------------------------------------------------------------


 
cooperate fully with the other parties hereto to that end, including in relation
to the satisfaction of the conditions to Closing set forth in Sections 1.2(c),
(d) and (e) and cooperating in seeking to obtain any consent required from
Governmental Entities.
 
(b)           The Company agrees, upon request, to furnish the Investor with all
information concerning itself, its subsidiaries, directors, officers and
stockholders and such other matters as may be reasonably necessary in connection
with any statement, filing, notice or application made by or on behalf of the
Investor or any of its subsidiaries under the Hart Scott Rodino Antitrust
Improvements Act of 1976 or to any Governmental Entity in connection with the
purchase and sale of the Convertible Preferred Stock hereunder and any
conversion of the Convertible Preferred Stock.
 
3.2           Expenses.  The Company will bear and pay the reasonable costs and
expenses incurred by the Investor in connection with the transactions
contemplated under this Agreement.
 
3.3           Confidentiality.  The Investor will treat as confidential all
information provided to it by or on behalf of the Company in connection with the
matters contemplated hereby and expressly designated by the Company as being
confidential information of the Company; provided that nothing in this Agreement
shall prevent the Investor from disclosing any such information (i) pursuant to
the order of any court or administrative agency or in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process, (ii) upon the request or demand of any regulatory
authority having jurisdiction over it, (iii) to the extent that such information
becomes available other than by reason of disclosure by it in violation of this
Section, (iv) to its affiliates and to its and their respective employees, legal
counsel, independent auditors and other experts or agents who are informed of
the confidential nature of such information, (v) to the extent that such
information is received by the Investor from a third party that is not to its
knowledge subject to confidentiality obligations to the Company, (vi) to the
extent that such information is independently developed by the Investor and
(vii) in connection with any filings and public disclosures the Investor is
required by law, in the opinion of the Investor’s counsel, to make.
 
3.4           Sufficiency of Outstanding Common Stock.  During the period from
the date of this Agreement until the date of conversion of all of the shares of
Convertible Preferred Stock, the Company shall at all times have reserved for
issuance a sufficient number of shares of authorized and unissued Common Stock
for the conversion of shares of Convertible Preferred Stock into shares of
Common Stock.
 
3.5           Certain Adjustments.  If any occurrence since the date of the
Equity Commitment Letter until the Closing would have resulted in an adjustment
to the Conversion Rate (as defined in the Certificate of Designations) pursuant
to Section 11(a) of the Certificate of Designations if the Convertible Preferred
Stock had been issued and outstanding since the date of the Equity Commitment
Letter, the Company shall adjust the Conversion Rate, effective as of the
Closing, in the same manner as would have been required by Section 11(a) of the
Certificate of Designations if the Convertible Preferred Stock had been issued
and outstanding since the date of the Equity Commitment Letter.
 
- 8 -

--------------------------------------------------------------------------------


 
3.6           Payments Free of Tax.  So long as (1) the Company shall have
received from the Investor a duly completed and executed IRS Form W-8EXP as
required by Section 1.2(d)(iii) herein (the “Furnished Form”); (2) such
Furnished Form has not expired, has not become obsolete and has not otherwise
been superseded (or, if the Furnished Form has expired, become obsolete or
otherwise been superseded, the Investor has furnished a duly completed and
executed IRS form exempting payments made to, and beneficially owned by, the
Investor with respect to the Convertible Preferred Stock from United States
nonresident withholding and backup withholding); and (3) the Company does not
know and does not have any reason to know that such Furnished Form or successor
form is incorrect or incomplete, then, as long as it is permitted to do so under
applicable law, the Company shall, and shall cause its paying agent to, pay to
the Investor any amount distributed in respect of the Convertible Preferred
Stock (a) free and clear of United States nonresident withholding and (b)
without any backup withholding.  The Company hereby acknowledges as of the date
hereof that it is not aware of any facts or circumstances that would require it
to withhold from any payment to the Investor in respect of the Convertible
Preferred Stock upon receipt of the Furnished Form and, therefore, currently
does not intend to withhold from any such payment made to the Investor.  In the
event the Company believes that it is required to withhold from any payment to
the Investor in respect of the Convertible Preferred Stock, the Company shall,
at least 10 business days prior to the time the Company withholds on any such
payment, notify the Investor of such belief and shall give the Investor an
opportunity to demonstrate to the Company that no such withholding is required.
 
3.7           Reporting Statements and Information Returns.  The Company shall
be authorized to file any reporting statements and information returns with any
taxing authority that the Company is required to file, as determined by the
Company in its sole discretion.
 
3.8           Tax Matters.  If the Company receives notice of any claim, audit,
examination, or other proposed change or adjustment by any taxing authority, as
well as any notice of assessment and any notice and demand for payment,
concerning the withholding of taxes on payments to the Investor made with
respect to the Convertible Preferred Stock (a “Tax Proceeding”), the Company
shall promptly inform the Investor in writing of such Tax Proceeding.  The
Company shall have the right, at its own expense, to control the prosecution,
defense and settlement of any Tax Proceeding, except that the Investor shall
have the right, at its own expense, to control the prosecution, defense and
settlement of that portion of any Tax Proceeding that relates to the
determination of the qualification of the Investor as a “foreign government”
within the meaning of section 892 of the Code and as an integral part of the
Government of the State of Kuwait (the “Investor Controlled Claim”).  The party
that is not controlling a Tax Proceeding or part thereof shall have the right to
participate, at its own expense, in such Tax Proceeding or Investor Controlled
Claim and the controlling party shall not settle any such Tax Proceeding or
Investor Controlled Claim without the consent of the noncontrolling party, which
consent shall not be unreasonably withheld, conditioned or delayed.  The
Investor shall indemnify the Company on an after-tax basis for any amount of
United States federal tax, including any interest thereon, penalties in respect
thereof and other additions to such tax, that the Company, its paying agent or
any of their respective affiliates has not withheld, or failed to withhold in a
timely manner, in respect of payments to the Investor in accordance with
applicable law; provided that if the Investor is not reasonably able to contest
or defend an Investor Controlled Claim as a result of the Company’s failure to
timely notify the Investor of the related Tax Proceeding in accordance with
under this Section 3.8, the Investor shall not be liable to the Company under
this Section 3.8 to the extent the Investor’s position in such Investor
Controlled Claim is actually prejudiced as a result of such failure.  For
purposes of this Section 3.8, an indemnity payment is made on an “after-tax
basis” if the Company, its paying agent and each of their respective affiliates
are in the same position after receiving the indemnity payment as they would
have been if they had timely withheld in full and remitted the amount required
to be withheld and had made the payment to the Investor net of and reduced by
the amount that was required to be withheld.  The Investor shall pay the amount
for which it is required to indemnify the Company, the paying agent and their
respective affiliates within 10 business days of receiving a written notice from
the Company stating the fact, the due date for payment and the amount of the
liability of the relevant party to a taxing authority for payment of U.S.
withholding tax or backup withholding in respect of a prior payment to the
Investor; provided that, in the case of a tax that is the subject of a Tax
Proceeding, the Investor shall pay such amount of tax no later than two days
before the due date for payment of such amount to the relevant taxing authority
as determined pursuant to a determination within the meaning of section 1313(a)
of the Code.
 
ARTICLE IV
 
Additional Agreements
 
4.1           Standstill Agreement.  The Investor agrees that without the prior
approval of the Company the Investor will not, directly or indirectly, through
its subsidiaries or any other persons, or in concert with any person, or as a
“group” (as defined in Section 13 of the Exchange Act) with any person:
 
(a)           purchase, offer to purchase, or agree to purchase or otherwise
acquire “beneficial ownership” (as defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act) of any Common Stock, excluding any shares of Common Stock
acquired pursuant to a conversion of the Convertible Preferred Stock or as a
dividend on such Convertible Preferred Stock;
 
- 9 -

--------------------------------------------------------------------------------


 
(b)           make, or in any way participate in, any solicitation of proxies to
vote, or seek to advise or influence any person with respect to the voting of,
any voting securities of the Company or any of its subsidiaries, or seek or
propose to influence, advise, change or control the management, board of
directors, policies, affairs or strategy of the Company by way of any public
communication or other communications to securityholders intended for such
purpose (in each case other than pursuant to the exercise of its rights set
forth in Section 13 of the Certificate of Designations);
 
(c)           make a proposal for, or offer of (with or without conditions) any
acquisition of or extraordinary transaction involving, the Company or any of the
Company’s subsidiaries or any of their respective securities or assets; or
 
(d)           enter into any discussions, negotiations, arrangements, or
understandings with or form a group with, any other person in connection with
such other person’s taking, planning to take, or seeking to take any of the
actions described in clauses (a) through (c) of this Section 4.1 (other than the
actions described in clause (b) of this Section 4.1 pursuant to the exercise of
its rights set forth in Section 13 of the Certificate of Designations) or
otherwise act, alone or in concert with others, to seek to control or (other
than pursuant to the exercise of its rights set forth in Section 13 of the
Certificate of Designations) influence the management or policies of the
Company, board of directors of the Company or policies of the Company, including
any of the Company’s subsidiaries.
 
The Investor’s obligations under this Section 4.1 shall terminate on the later
of (x) the third anniversary of the Closing Date and (y) the date on which the
Investor owns less than 2% of the outstanding Common Stock (treating shares of
Convertible Preferred Stock and other convertible, exchangeable or other
equity-related securities of the Company that are beneficially owned by the
Investor as fully converted into the underlying Common Stock); provided, that in
no event shall the Investor’s obligations under this Section 4.1 remain in
effect later than the seventh anniversary of the Closing Date.
 
4.2           Lock-up Agreement.  Until the earlier of (i) the fifth anniversary
of the Closing Date or (ii) the announcement of a Make-Whole Acquisition
involving the Company, the Investor shall not, without the prior written consent
of the Company, directly or indirectly (x) offer, transfer, hypothecate, sell,
contract to sell (including any short sale), grant any option to purchase or
otherwise dispose of the Convertible Preferred Stock, any Common Stock received
upon conversion of the Convertible Preferred Stock or its economic exposure to
the Common Stock (“Lock-up Securities”), (y) enter into any Hedging Transaction
(as defined below) involving Lock-up Securities, or (z) publicly announce any
intention to do any of the foregoing.  The foregoing restrictions shall not
apply to any transfer by the Investor of any Common Stock received in the form
of dividends on the Convertible Preferred Stock or received in lieu of cash for
Past Due Dividends in the event of Conversion at the Option of the Holder
pursuant to Section 7 of the Certificate of Designations.  “Hedging
Transaction”, with respect to any Lock-Up Security, means any short sale
(whether or not against the box) or any purchase, sale or grant of any right
(including any put or call option, swap or other derivative transaction whether
settled in cash or securities) to obtain a “short” or “put equivalent position”
with respect to the Common Stock, or any other agreement or transaction that
reduces, in whole or in part,
 
- 10 -

--------------------------------------------------------------------------------


 
directly or indirectly, the economic consequence of ownership of such Lock-Up
Security.  For the avoidance of doubt, a Hedging Transaction shall not include a
transaction that is deemed to reduce the economic consequence of ownership of a
Lock-Up Security only because the Investor is acquired by, or merges with or
into, or transfers all or substantially all of its assets to, another person
pursuant to such transaction.
 
4.3           Legend.  The Investor agrees that all certificates or other
instruments representing Convertible Preferred Stock and any Common Stock issued
upon conversion of the Convertible Preferred Stock will bear a legend
substantially to the following effect:
 
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION UNDER THE SECURITIES ACT.
 
THIS INSTRUMENT IS ISSUED PURSUANT TO AND IS ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF AN INVESTMENT AGREEMENT, DATED
AS OF OCTOBER 27, 2008, BETWEEN THE COMPANY AND THE INVESTOR REFERRED TO
THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER.  THE SECURITIES REPRESENTED
BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE
WITH SAID AGREEMENT.  ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID
AGREEMENT WILL BE VOID.
 
IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE COMPANY AND THE
REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES, OPINIONS OF COUNSEL AND OTHER
INFORMATION AS MAY BE REASONABLY REQUESTED TO CONFIRM THAT THE TRANSFER COMPLIES
WITH THE FOREGOING RESTRICTIONS.”
 
4.4           Payment of Dividends upon Conversion of Convertible Preferred
Stock.  In addition to any rights under the Certificate of Designations, for as
long as the Investor holds the Convertible Preferred Stock:
 
(a)           In the event of any conversion by the Investor of Convertible
Preferred Stock into Common Stock pursuant to Section 7 or Section 9 of the
Certificate of Designations, upon delivery of the shares of Common Stock or
other property deliverable upon such conversion, the Company shall also either
declare and deliver as a dividend or pay cash, shares of Common Stock, or any
combination thereof, in the Company’s discretion, in each case equal in value to
the amount of any Past Due Dividends that are in arrears on such Convertible
Preferred Stock (the “Payment”); provided, that if such shares of Common Stock
delivered by the Company would at the time that the Investor desires to transfer
such shares be “restricted securities” within the meaning of Rule 144(a)(3) of
the Securities Act of 1933, as amended (“Restricted Securities”), then the
Company will provide that resales of such shares of Common Stock are covered by
an effective registration statement; and provided, further, that any shares of
Common
 
- 11 -

--------------------------------------------------------------------------------


 
Stock shall be valued for such purpose at 97% of the average of the VWAP per
share of Common Stock over each of the five (5) consecutive Trading Days ending
on the Trading Day immediately prior to the date on which such shares are
delivered; provided, further, that nothing under the last sentence of
Section 4(d) of the Certificate of Designations or Section 8(a)(v) of the
Certificate of Designations shall require the Investor to surrender the Payment
in connection with such conversion.
 
(b)           In the event of the conversion of Convertible Preferred Stock into
Common Stock at the Option of the Company pursuant to Section 10 of the
Certificate of Designations, upon delivery of the shares of Common Stock that
are deliverable upon such conversion, the Company shall also either declare and
deliver as a dividend or pay cash, shares of Common Stock, or any combination
thereof, in the Company’s discretion, in each case equal to the product of
(x) the dividend that the Company would have been obligated to pay on the next
succeeding Dividend Payment Date (the “Dividend Payment Date,” as defined in the
Certificate of Designations) in respect of such Convertible Preferred Stock,
multiplied by (y) a fraction, the numerator of which is the number of days that,
as of the date of such payment, have elapsed since the most recent Dividend
Payment Date (regardless of whether any dividend was actually paid on such
Dividend Payment Date) and the denominator of which shall be 90;
provided, that if such shares of Common Stock delivered by the Company would at
the time that the Investor desires to transfer such shares be Restricted
Securities, then the Company will provide that resales of such shares of Common
Stock are covered by an effective registration statement; provided,
further, that any shares of Common Stock shall be valued for such purpose at 97%
of the average of the VWAP per share of Common Stock over each of the five (5)
consecutive Trading Days ending on the Trading Day immediately prior to the date
on which such shares are delivered; and provided, further, that if the
Conversion Date (as defined in the Certificate of Designations) is after the
close of business on a Dividend Record Date (as defined in the Certificate of
Designations) but prior to the corresponding Dividend Payment Date, the
Investor’s entitlement to receive any dividend pursuant to Section 4(d) of the
Certificate of Designations shall be deemed to be satisfied in full by the
Company’s compliance with the foregoing provisions of this Section 4.4(b), and
the Investor shall have no obligation to surrender any such dividend under the
last sentence of Section 4(d) of the Certificate of Designations or under
Section 8(a)(v) of the Certificate of Designations.
 
4.5           Repurchase of Convertible Preferred Shares.  Subject to the
provisions of Section 6 of the Certificate of Designations, for so long as the
Investor holds Convertible Preferred Stock, the Company agrees not to purchase
Convertible Preferred Stock from any other holder thereof unless the Company
makes a simultaneous and equivalent offer to the Investor to acquire the same
proportion of the Investor’s Convertible Preferred Stock as the Company is
acquiring from such other holder.
 
4.6           Certain Notices.  For as long as the Investor holds the
Convertible Preferred Stock, in the event of an occurrence that would have
resulted in an adjustment of the Conversion Rate under the Certificate of
Designations but for the fact that the adjustment would require an increase or
decrease of less than one percent (a “De Minimis Adjustment”), the Company shall
provide notice to the Investor of such De Minimis Adjustment on the same terms
 
- 12 -

--------------------------------------------------------------------------------


 
as are set out in Section 11(g) of the Certificate of Designations; provided,
however that, for the avoidance of doubt, nothing under this Section 4.6 shall
affect the provisions of Section 11(b) of the Certificate of Designations.
 
ARTICLE V
 
Miscellaneous
 
5.1           Survival.  The representations and warranties of the Company and
the Investor contained in this Agreement shall survive the Closing.  The
agreements and covenants contained in this Agreement shall survive the Closing
to the extent contemplated by the provisions thereof.  Neither the period of
survival nor the liability of a party hereto with respect to its representations
and warranties shall be reduced by any investigation made at any time by or on
behalf of the other party hereto.  Notwithstanding Section 5.2, if this
Agreement is terminated or abandoned, the provisions of Sections 3.2 and 3.3 and
this Article V shall survive such termination or abandonment.
 
5.2           Termination.  This Agreement may be terminated at any time prior
to the Closing:
 
(a)           by either the Investor or the Company if the Closing shall not
have occurred by July 7, 2009;
 
(b)           by either the Investor or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or
 
(c)           by the mutual written consent of the Investor and the Company.
 
In the event of termination of this Agreement as provided in this Section 5.2,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.
 
5.3           Amendment.  No amendment of any provision of this Agreement will
be effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party.
 
5.4           Waiver of Conditions.  The conditions to each party’s obligation
to consummate the Purchase are for the sole benefit of such party and may be
waived by such party in whole or in part to the extent permitted by applicable
law.  No waiver will be effective unless it is in a writing signed by a duly
authorized officer of the waiving party that makes express reference to the
provision or provisions subject to such waiver.
 
5.5           Counterparts and Facsimile.  For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the
 
- 13 -

--------------------------------------------------------------------------------


 
same agreement.  Executed signature pages to this Agreement may be delivered by
facsimile and such facsimiles will be deemed as sufficient as if actual
signature pages had been delivered.
 
5.6           Governing Law; Submission to Jurisdiction, Etc.
 
(a)  This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.
 
(b)           The Company and the Investor irrevocably submit to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement.  To the fullest extent permitted
by applicable law, the Company and the Investor irrevocably waive and agree not
to assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
 
(c)           The parties hereto hereby waive trial by jury in any action
brought on or with respect to this Agreement, or any other document executed in
connection herewith or therewith.
 
(d)           The Investor agrees that service of process in any suit, action or
proceeding described in the preceding paragraph may be made upon it
by registered or certified mail, return receipt requested, postage prepaid,
confirmed by facsimile, and otherwise in accordance with the notice provisions
set out in Section 5.8(a) of this Agreement.
 
5.7           Sovereign Waiver.  To the extent permitted by applicable law, if
the Investor has or hereafter may acquire any immunity (sovereign or otherwise)
from any legal action, suit or proceeding, including arbitration, from
jurisdiction of any court or arbitral tribunal, or from set-off or any legal
process (whether service or notice, attachment prior to judgment, attachment in
aid of execution of judgment, execution of judgment or otherwise) with respect
to itself or any of its property, the Investor hereby irrevocably waives and
agrees not to plead or claim such immunity in respect of its obligations under
this Agreement. The Investor agrees that the waivers set forth above shall have
the fullest extent permitted under the Foreign Sovereign Immunities Act of 1976
of the United States of America and are intended to be irrevocable and not
subject to withdrawal for purposes of such Act.
 
5.8           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly
 
- 14 -

--------------------------------------------------------------------------------


 
given (a) on the date of delivery if delivered personally, or by facsimile, upon
confirmation of receipt, (b) on the second business day following the date of
dispatch if delivered by a recognized next day courier service, or (c) on the
fifth business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid.  All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice.
 
(a)           If to the Investor:
 
Kuwait Investment Authority
Ministries Complex, Block 3
Safat, Kuwait  13001

 
Attention:  Bader M. Al-Sa’ad
Farouk A. Bastaki
Facsimile:  (965) 244-8364
 
with a copy to:
 
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York  10166
 
Attention:  Steven D. Guynn
Jeffrey M. Trinklein
Facsimile:  (212) 351-6377
 
(b)           If to the Company:
 
The Dow Chemical Company
2030 Dow Center
Midland, MI  48674
 
Attention:  Treasurer
Facsimile:  (989) 636-8280
 
with a copy to:
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, New York  10022-6069
 
Attention:  Joel S. Klaperman, Esq.
Facsimile:  (646) 848-8021
 
5.9           Entire Agreement, Etc.  This Agreement constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof (including,
 
- 15 -

--------------------------------------------------------------------------------


 
without limitation, the Equity Commitment Letter; provided however, that
Section 4 of the Equity Commitment Letter shall remain effective until
immediately following the Closing, at which time such Section 4 shall also be
superceded by this Agreement), and is not assignable by operation of law or
otherwise (any attempted assignment in contravention hereof being null and
void).
 
5.10           Definitions of “subsidiary” and “Affiliate”.  (a)  The term
“subsidiary” means with respect to any person, any corporation, association or
other entity of which such person owns or controls more than 50% of the
outstanding voting securities directly or indirectly.
 
(b)           The term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person.  For purposes of this definition, “control” when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities by contract or otherwise.
 
5.11           Captions.  When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections” or “Annexes,” such reference shall be to a
Recital, Article or Section of, or Annex to, this Agreement unless otherwise
indicated and any such reference is for convenience of reference only, does not
constitute part of this Agreement and shall not be deemed to limit or otherwise
affect any of the provisions hereof.
 
5.12           Severability.  If any provision of this Agreement or the
application thereof to any person (including the officers and directors of the
Investor and the Company) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.
 
5.13           No Third Party Beneficiaries.  Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
other than the Company and the Investor, any benefit, right or remedy under this
Agreement.
 
5.14           Miscellaneous.  The terms defined in the singular have a
comparable meaning when used in the plural, and vice versa.  The table of
contents and headings contained in this Agreement are for reference purposes
only and are not part of this Agreement.  All references to “$” or “dollars”
mean the lawful currency of the United States of America.  Except as expressly
stated in this Agreement, all references to any statute, rule or regulation are
to the statute, rule or regulation as amended, modified, supplemented or
replaced from time to time (and, in the case of statutes, include any rules and
regulations promulgated under the statute) and to any section of any statute,
rule or regulation include any successor to the section.  Whenever this
Agreement requires a calculation of the number or percentage of shares of Common
Stock
 
- 16 -

--------------------------------------------------------------------------------


 
“beneficially owned” by the Investor or another person, the number of shares of
Common Stock underlying any Convertible Preferred Stock beneficially owned by
such person are to be included as if such Convertible Preferred Stock was being
fully converted as of that time.
 
*           *           *
 


 
 
 
 
 
 
- 17 -

--------------------------------------------------------------------------------



 
In Witness Whereof, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.
 

  THE DOW CHEMICAL COMPANY                      
 
By:
/s/ Fernando Ruiz       Name:  Fernando Ruiz       Title:  Corporate Vice
President and Treasurer            

 
 
 

 
KUWAIT INVESTMENT AUTHORITY
Acting for and on behalf of the Government of the State of Kuwait
                     
 
By:
/s/ Bader M. Al-Sa’ad       Name:  Bader M. Al-Sa’ad       Title:  Managing
Director            

 
 
 
 

 

--------------------------------------------------------------------------------


 
Annex A
 
CERTIFICATE OF DESIGNATIONS
 
OF
 
CUMULATIVE CONVERTIBLE PERPETUAL PREFERRED STOCK, SERIES A
 
OF
 
THE DOW CHEMICAL COMPANY
 
____________________________
 
pursuant to Section 151 of the
 
General Corporation Law of the State of Delaware
 
____________________________
 
The Dow Chemical Company, a Delaware corporation (the “Company”), hereby
certifies that:
 
1.  The Restated Certificate of Incorporation of the Company (the “Certificate
of Incorporation”) fixes the total number of shares of all classes of capital
stock that the Company shall have the authority to issue at one billion five
hundred million (1,500,000,000) shares of common stock, par value $2.50 per
share, and two hundred fifty million (250,000,000) shares of preferred stock,
par value $1.00 per share.
 
2.  The Certificate of Incorporation expressly grants to the Board of Directors
of the Company (the “Board of Directors”) authority to provide for the issuance
of the shares of preferred stock in series, and to establish from time to time
the number of shares to be included in each such series and to fix the
designations, powers, preferences and rights of the shares of each such series
and the qualifications, limitations or restrictions thereof.
 
3.  Pursuant to the authority conferred upon the Board of Directors by the
Certificate of Incorporation, the Board of Directors, by action duly taken on
October 8, 2008, adopted resolutions (i) authorizing the issuance and sale of up
to 4,000,000 shares of the Company’s preferred stock, (ii) authorizing the
Executive Committee of the Board of Directors to approve the final form of the
Certificate of Designations of Cumulative Convertible Perpetual Preferred Stock,
Series A substantially in the form approved by the Board of Directors, with such
changes, subject to certain exceptions, as the Executive Committee of the Board
of Directors may approve, and (iii) establishing the number of shares to be
included in this series of Cumulative Convertible Perpetual Preferred Stock,
Series A, and the Executive Committee of the Board of Directors, by action duly
taken on October 25, 2008, adopted resolutions (i) approving this final form of
the Certificate of Designations of Cumulative Convertible Perpetual Preferred
Stock, Series A and (ii) fixing the designations, powers, preferences and rights
of the shares of this Cumulative Convertible Perpetual Preferred Stock, Series A
and the qualifications, limitations or restrictions thereof as follows:
 
A-1

--------------------------------------------------------------------------------


 
Section 1.  Designation.
 
The designation of the series of preferred stock shall be “Cumulative
Convertible Perpetual Preferred Stock, Series A” (the “Convertible Preferred
Stock”).  Each share of Convertible Preferred Stock shall be identical in all
respects to every other share of Convertible Preferred Stock.  Convertible
Preferred Stock will rank equally with Parity Stock, if any, will rank senior to
Junior Stock, if any, and will rank junior to Senior Stock, if any.
 
Section 2.  Number of Shares.
 
The number of authorized shares of Convertible Preferred Stock shall be
4,000,000.  That number from time to time may be decreased (but not below the
number of shares of Convertible Preferred Stock then outstanding) by further
resolution duly adopted by the Board of Directors, or any duly authorized
committee thereof and by the filing of a certificate pursuant to the provisions
of the General Corporation Law of the State of Delaware stating that such
reduction has been so authorized.  The Company shall not have the authority to
issue fractional shares of Convertible Preferred Stock.
 
Section 3.  Definitions.  As used herein with respect to Convertible Preferred
Stock:
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Appraisal Procedure” means a procedure whereby two independent appraisers, one
chosen by the Company and one by the Holder (or if there is more than one
Holder, a majority in interest of Holders), shall mutually agree upon the
determinations then the subject of appraisal.  Each party shall deliver a notice
to the other appointing its appraiser within 15 days after the Appraisal
Procedure is invoked.  If within 30 days after appointment of the two appraisers
they are unable to agree upon the amount in question, a third independent
appraiser shall be chosen within 10 days thereafter by the mutual consent of
such first two appraisers or, if such two first appraisers fail to agree upon
the appointment of a third appraiser, such appointment shall be made by the
American Arbitration Association, or any organization successor thereto, from a
panel of arbitrators having experience in appraisal of the subject matter to be
appraised.  The decision of the third appraiser so appointed and chosen shall be
given within 30 days after the selection of such third appraiser.  If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive upon the Company and the Holder; otherwise, the average of all three
determinations shall be binding upon the Company and the Holder.  The costs of
conducting any Appraisal Procedure shall be borne equally by the Company and the
Holder.
 
A-2

--------------------------------------------------------------------------------


 
“Base Price” has the meaning set forth in Section 9(j).
 
“Board of Directors” has the meaning set forth in the recitals above.
 
“Business Day” means any weekday that is not a legal holiday in New York, New
York and is not a day on which banking institutions in New York, New York are
authorized or required by law or regulation to be closed.
 
“Closing Price” of the Common Stock on any date of determination means the
closing sale price or, if no closing sale price is reported, the last reported
sale price, of the shares of the Common Stock on the New York Stock Exchange on
such date.  If the Common Stock is not traded on the New York Stock Exchange on
any date of determination, the Closing Price of the Common Stock on such date of
determination means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange
(which, for the avoidance of doubt, may include the Nasdaq Stock Market) on
which the Common Stock is so listed or quoted, or, if no closing sale price is
reported, the last reported sale price on the principal U.S. national or
regional securities exchange (which, for the avoidance of doubt, may include the
Nasdaq Stock Market) on which the Common Stock is so listed or quoted, or if the
Common Stock is not so listed or quoted on a U.S. national or regional
securities exchange, the last quoted bid price for the Common Stock in the
over-the-counter market as reported by Pink Sheets LLC or similar organization,
or, if that bid price is not available, the market price of the Common Stock on
that date as determined by a nationally recognized investment banking firm
(unaffiliated with the Company) retained by the Company for this purpose.  For
the purposes of determining the Closing Price of the Common Stock on the
“trading day” preceding, on or following the occurrence of an event, (i) that
trading day shall be deemed to commence immediately after the regular scheduled
closing time of trading on the New York Stock Exchange or, if trading is closed
at an earlier time, such earlier time and (ii) that trading day shall end at the
next regular scheduled closing time, or if trading is closed at an earlier time,
such earlier time (for the avoidance of doubt, and as an example, if the Closing
Price is to be determined as of the last trading day preceding a specified event
and the closing time of trading on a particular day is 4:00 p.m. and the
specified event occurs at 5:00 p.m. on that day, the Closing Price would be
determined by reference to such 4:00 p.m. closing price).
 
“Common Stock” means the common stock of the Company, par value $2.50 per share,
or any other shares of the capital stock of the Company into which such shares
of common stock shall be reclassified or changed.
 
“Constituent Person” has the meaning set forth in Section 12(a).
 
“Conversion Agent” means the Transfer Agent acting in its capacity as conversion
agent for the Convertible Preferred Stock, and its successors and assigns.
 
“Conversion at the Option of the Company Date” has the meaning set forth in
Section 10(c).
 
“Conversion Date” has the meaning set forth in Section 8(a).
 
“Conversion Price” at any time means, for each share of Convertible Preferred
Stock, a dollar amount equal to $1,000 divided by the then applicable Conversion
Rate.
 
A-3

--------------------------------------------------------------------------------


 
“Conversion Rate” means for each share of Convertible Preferred Stock, 24.2010
shares of Common Stock, subject to adjustment as set forth herein.
 
“Convertible Preferred Stock” shall have the meaning set forth in Section 1.
 
“Current Market Price” per share of Common Stock as of a Record Date for any
issuance, distribution or other action means the average of the VWAP per share
of Common Stock over each of the five consecutive Trading Days ending on the
Trading Day before the Ex-Date with respect to such issuance, distribution, or
other action, appropriately adjusted to take into account the occurrence during
such period of any event described in Section 11.
 
“Dividend Payment Date” shall have the meaning set forth in Section 4(a).
 
“Dividend Period” shall have the meaning set forth in Section 4(a).
 
“Dividend Record Date” shall have the meaning set forth in Section 4(a).
 
“Dividend Threshold Amount” shall have the meaning set forth in
Section 11(a)(iv).
 
“Ex-Date” when used with respect to any issuance or distribution, means the
first date on which the shares of Common Stock or other securities trade without
the right to receive such issuance or distribution.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Property” has the meaning set forth in Section 12(a).
 
“Expiration Date” has the meaning set forth in Section 11(a)(v).
 
“Expiration Time” has the meaning set forth in Section 11(a)(v).
 
“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith.  If the Holders of a majority of the shares
of Convertible Preferred Stock at the time outstanding object in writing to the
Board of Directors’ calculation of fair market value within 10 days of receipt
of written notice thereof and such Holders and the Company are unable to agree
on fair market value during the 10-day period following the delivery of such
Holders’ objection, the Appraisal Procedure may be invoked by either party to
determine Fair Market Value by delivering written notification thereof not later
than the 30th day after delivery of such Holders’ objection.
 
“Holder” means the Person in whose name the shares of the Convertible Preferred
Stock are registered, which may be treated by the Company, Transfer Agent,
Registrar, paying agent and Conversion Agent as the absolute owner of the shares
of Convertible Preferred Stock for the purpose of making payment and settling
conversions and for all other purposes.
 
“Issue Date” means the date of initial issuance of the Convertible Preferred
Stock.
 
A-4

--------------------------------------------------------------------------------


 
“Junior Stock” means the Common Stock and any other class or series of stock of
the Company, other than Parity Stock, now existing or hereafter authorized not
expressly ranking senior to the Convertible Preferred Stock with respect to the
payment of dividends or the distribution of assets in the event of any voluntary
or involuntary liquidation, dissolution or winding up of the affairs of the
Company.
 
“Make-Whole Acquisition” means the occurrence, prior to any Conversion Date, of
one of the following:
 
(i)         a “person” or “group” within the meaning of Section 13(d) of the
Exchange Act files a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such person or group has become the direct or
indirect ultimate “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of common equity of the Company representing more than 50% of the
voting power of the outstanding common equity of the Company; or
 
(ii)         consummation of any consolidation or merger of the Company or
similar transaction or any sale, lease or other transfer in one transaction or a
series of transactions of all or substantially all of the property and assets of
the Company to any Person other than one of the Company’s subsidiaries, in each
case pursuant to which the Common Stock will be converted into cash, securities
or other property, other than pursuant to a transaction in which the Persons
that “beneficially owned” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, voting shares of the Company immediately prior to such
transaction beneficially own, directly or indirectly, voting shares representing
a majority of the total voting power of all outstanding classes of voting shares
of the continuing or surviving Person immediately after the transaction;
provided, however, that a Make-Whole Acquisition will not be deemed to have
occurred if at least 90% of the consideration received by holders of Common
Stock in the transaction or transactions consists of shares of common stock or
depositary receipts in respect of common stock that are (or upon issuance will
be) traded on a U.S. national securities exchange or securities exchange in the
European Economic Area.
 
“Make-Whole Acquisition Conversion” has the meaning set forth in Section 9(a).
 
“Make-Whole Acquisition Conversion Period” has the meaning set forth in
Section 9(a).
 
“Make-Whole Acquisition Effective Date” has the meaning set forth in
Section 9(a).
 
“Make-Whole Acquisition Stock Price” means the consideration paid per share of
Common Stock in a Make-Whole Acquisition.  Except in the case of a Make-Whole
Acquisition referred to in clause (i) of the definition thereof, if such
consideration consists only of cash, the Make-Whole Acquisition Stock Price
shall equal the amount of cash paid per share of Common Stock.  If (i) such
consideration consists of any property other than cash, or (ii) in the case of a
Make-Whole Acquisition referred to in clause (i) of the definition thereof, the
Make-Whole Acquisition Stock Price shall be the average of the VWAP per share of
Common Stock over each of the five consecutive Trading Days ending on the
Trading Day immediately prior to the Make-Whole Acquisition Effective Date.
 
“Make-Whole Shares” has the meaning set forth in Section 9(a).
 
A-5

--------------------------------------------------------------------------------


 
“Market Disruption Event” means any of the following events:
 
(i)    any suspension of, or limitation imposed on, trading of the Common Stock
by any exchange or quotation system on which the Closing Price is determined
pursuant to the definition of the term “Closing Price” (the “Relevant Exchange”)
during the one-hour period prior to the close of trading for the regular trading
session on the Relevant Exchange (or for purposes of determining the VWAP per
share of Common Stock, any period or periods aggregating one half-hour or longer
during the regular trading session on the relevant day) and whether by reason of
movements in price exceeding limits permitted by the Relevant Exchange as to
securities generally, or otherwise relating to the Common Stock or options
contracts relating to the Common Stock on the Relevant Exchange; or
 
(ii)    any event (other than an event described in clause (iii)) that disrupts
or impairs (as determined by the Company in its reasonable discretion) the
ability of market participants during the one-hour period prior to the close of
trading for the regular trading session on the Relevant Exchange (or for
purposes of determining the VWAP per share of Common Stock, any period or
periods aggregating one half-hour or longer during the regular trading session
on the relevant day) in general to effect transactions in, or obtain market
values for, the Common Stock on the Relevant Exchange or to effect transactions
in, or obtain market values for, options contracts relating to the Common Stock
on the Relevant Exchange.
 
“Nonpayment” has the meaning set forth in Section 13(b)(i).
 
“Notice of Conversion at the Option of the Company” has the meaning set forth in
Section 10(c).
 
“Officer’s Certificate” means a certificate signed by the Chief Executive
Officer, any Executive Vice President, the Chief Financial Officer, the
Controller or the Treasurer.
 
“Parity Stock” means any class or series of stock of the Company hereafter
authorized that expressly ranks equally with the Convertible Preferred Stock
with respect to the payment of dividends and in the distribution of assets in
the event of any liquidation, dissolution or winding up of the affairs of the
Company.
 
“Past Due Dividends” has the meaning set forth in Section 4(b).
 
“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, limited liability
company or trust.
 
“Preferred Stock Director” has the meaning set forth in Section 13(b)(i).
 
“Purchased Shares” has the meaning set forth in Section 11(a)(v).
 
“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Common Stock have the right to
receive any cash, securities or other property or in which the Common Stock (or
other applicable security) is exchanged for or converted into any combination of
cash, securities or other property, the date fixed for determination of holders
of the Common Stock entitled to receive such cash, securities or other
 
A-6

--------------------------------------------------------------------------------


 
property (whether such date is fixed by the Board of Directors or by statute,
contract or otherwise).
 
“Registrar” means the Transfer Agent acting in its capacity as registrar for the
Convertible Preferred Stock, and its successors and assigns.
 
“Relevant Date” has the meaning set forth in Section 11(a)(iv).
 
“Relevant Exchange” has the meaning set forth in the definition of the term
“Market Disruption Event.”
 
“Reorganization Event” has the meaning set forth in Section 12(a).
 
“Restricted Securities” has the meaning set forth in Rule 144(a)(3) of the
Securities Act of 1933, as amended.
 
“Senior Stock” means any class or series of stock of the Company hereafter
authorized which expressly ranks senior to the Convertible Preferred Stock and
has preference or priority over the Convertible Preferred Stock as to the
payment of dividends or in the distribution of assets on any voluntary or
involuntary liquidation, dissolution or winding up of the Company.
 
“Trading Day” means a Business Day on which the Relevant Exchange is scheduled
to be open for business and on which there has not occurred a Market Disruption
Event.
 
“Transfer Agent” means BNY Mellon Shareowner Services acting as Transfer Agent,
Registrar, paying agent and Conversion Agent for the Convertible Preferred
Stock, and its successors and assigns.
 
“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Company) page “DOW.N<Equity> VAP” (or its equivalent
successor if such page is not available) in respect of the period from the open
of trading on the relevant Trading Day until the close of trading on such
Trading Day (or if such volume-weighted average price is unavailable, the market
price of one share of Common Stock on such Trading Day determined, using a
volume-weighted average method, by a nationally recognized investment banking
firm (unaffiliated with the Company) retained for this purpose by the Company).
 
Section 4.  Dividends.
 
(a) Rate.  Holders shall be entitled to receive, if, as and when declared by the
Board of Directors, or any duly authorized committee thereof, but only out of
assets legally available therefor, cumulative cash dividends payable quarterly
in arrears on each January 1, April 1, July 1 and October 1, commencing on the
first such day occurring after a full calendar quarter has elapsed since the
Issue Date; provided, however, if any such day is not a Business Day, then
payment of any dividend otherwise payable on that date will be made on the next
succeeding day that is a Business Day, without any interest or other payment in
respect of such delay (each such day on which dividends are payable, a “Dividend
Payment Date”). The period from and
 
A-7

--------------------------------------------------------------------------------


 
including any Dividend Payment Date (or, prior to the first Dividend Payment
Date, from and including the date of issuance of the Convertible Preferred
Stock) to, but excluding, the next Dividend Payment Date is a “Dividend
Period.”  Dividends on each share of Convertible Preferred Stock will accrue
daily at a rate per annum of $85, payable for each full Dividend Period in equal
quarterly installments; provided, however, that for the Dividend Period from and
including the Issue Date and ending on the day that is immediately prior to the
first Dividend Payment Date, dividends will be computed on the basis described
in the last sentence of this Section 4(a) as being applicable to such Dividend
Period.  The record date for payment of dividends on the Convertible Preferred
Stock will be the fifteenth day of the calendar month immediately preceding the
relevant Dividend Payment Date (each, a “Dividend Record Date”), whether or not
such day is a Business Day.  The amount of dividends payable will be computed on
the basis of a 360 day year of twelve 30-day months, and for any period of less
than a month, actual days elapsed over a 30-day month.
 
(b) Payment.  Dividends may be paid in cash, shares of Common Stock, or any
combination thereof, at the Company’s discretion; provided, that if the Company
elects to pay any dividend in shares of Common Stock or in a combination of
shares of Common Stock and cash, the Company shall provide the Holder with
notice thereof immediately in connection with the declaration thereof, provided,
further, that if any shares of Common Stock paid by the Company as a dividend
are Restricted Securities, then the Company shall only pay dividends in shares
of Common Stock if resales thereof are covered by an effective registration
statement.  If the Company elects to make any dividend payment, or any portion
thereof, in shares of Common Stock, such shares shall be valued for such purpose
at 97% of the average of the VWAP per share of Common Stock over each of the
five consecutive Trading Days ending on the Trading Day immediately prior to the
relevant Record Date.
 
If the Company fails to pay a full dividend on the Convertible Preferred Stock,
then dividends on the Convertible Preferred Stock shall continue to accrue and
cumulate at a rate per annum of $85 per share, and, commencing on the day after
such failure to pay occurs, the Convertible Preferred Stock shall, in addition,
accrue and cumulate additional dividends at an annual rate equal to 10.0%,
compounded quarterly, on the aggregate accrued amount of any such unpaid
dividends (including additional dividends), with the amount of such additional
dividend accrual being added to other past due dividends (and being referred to
herein, together with the aggregate accrued amount of all such unpaid dividends,
as the “Past Due Dividends”) up to and including the date that all such Past Due
Dividends shall have been declared and paid in full.
 
(c) Priority of Dividends.  So long as any share of Convertible Preferred Stock
remains outstanding, unless full dividends (including Past Due Dividends) on all
outstanding shares of the Convertible Preferred Stock have been declared and
paid, or declared and a sum sufficient for the payment of those dividends has
been set aside for the benefit of the holders thereof on the applicable Record
Date, the Company will not, and will cause its subsidiaries not to, declare or
pay any dividend on, make any distributions relating to Junior Stock, or redeem,
purchase, acquire (either directly or through any subsidiary) or make a
liquidation payment relating to, any Junior Stock, or make any guarantee payment
with respect thereto, other than:
 
A-8

--------------------------------------------------------------------------------


 
(i)    purchases, redemptions or other acquisitions of shares of Junior Stock in
connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of employees, officers, directors or
consultants;
 
(ii)    purchases of shares of Common Stock pursuant to a contractually binding
requirement to buy stock, including under a contractually binding stock
repurchase plan, so long as any such contractually binding requirement was
entered into at a time when there are no Past Due Dividends or any Past Due
Dividends have been declared and paid in full;
 
(iii)    as a result of an exchange or conversion of any class or series of
Junior Stock, or the securities of another company, for any other class or
series of Junior Stock;
 
(iv)    the purchase of fractional interests in shares of Junior Stock pursuant
to the conversion or exchange provisions of such Junior Stock or the security
being converted or exchanged; or
 
(v)    the payment of any dividends in respect of Junior Stock where the
dividend is in the form of the same stock as that on which the dividend is being
paid.
 
Except as provided below, for so long as any share of Convertible Preferred
Stock remains outstanding, if dividends are not declared and paid in full upon
the shares of Convertible Preferred Stock and any Parity Stock with the same
dividend payment date or with a dividend payment date during a Dividend Period,
all dividends declared upon shares of Convertible Preferred Stock and any such
Parity Stock will be declared on a proportional basis so that the amount of
dividends declared per share will bear to each other the same ratio that all
Past Due Dividends as of the end of the then-current Dividend Period per share
of Convertible Preferred Stock and all accrued and unpaid dividends as of the
end of the applicable dividend period per share of any Parity Stock (including,
in the case of any such Parity Stock that bears cumulative dividends, all
accrued and unpaid dividends) bear to each other.
 
Subject to the foregoing, dividends payable in cash, stock or otherwise, as may
be determined by the Board of Directors, or any duly authorized committee
thereof, may be declared and paid on any Junior Stock and Parity Stock from time
to time out of any assets legally available for such payment, and Holders will
not be entitled to participate in those dividends.
 
(d) Conversion Following a Record Date.  If the Conversion Date for any shares
of Convertible Preferred Stock is prior to the close of business on a Dividend
Record Date, the Holder of such shares will not be entitled to any such
dividend.  If the Conversion Date for any shares of Convertible Preferred Stock
is after the close of business on a Dividend Record Date but prior to the
corresponding Dividend Payment Date, the Holder of such shares shall be entitled
to receive such dividend, notwithstanding the conversion of such shares prior to
the Dividend Payment Date.  However, such shares, upon surrender for conversion,
must be accompanied by the dividend on such shares.
 
Section 5.  Liquidation Rights.
 
A-9

--------------------------------------------------------------------------------


 
(a) Liquidation.  In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company, Holders shall be
entitled, out of assets legally available therefor, before any distribution or
payment out of the assets of the Company may be made to or set aside for the
holders of any Junior Stock and subject to the rights of the holders of any
Senior Stock or Parity Stock upon liquidation and the rights of the Company’s
creditors, to receive in full a liquidating distribution in the amount of the
liquidation preference of $1,000 per share and the Company shall also declare
and deliver as a dividend or pay any and all dividends accrued thereon from the
last Dividend Payment Date and all Past Due Dividends,  to, but excluding, the
date of such payment.  Holders shall not be entitled to any further payments in
the event of any such voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Company other than what is expressly provided
for in this Section 5.
 
(b) Partial Payment.  If the assets of the Company are not sufficient to pay in
full the aggregate liquidating distributions required to be paid pursuant to
Section 5(a) to all Holders and all holders of any Parity Stock, the amounts
paid to the Holders and to the holders of all Parity Stock shall be pro rata in
accordance with the respective aggregate liquidating distributions to which they
would otherwise be entitled.
 
(c) Residual Distributions.  If the respective aggregate liquidating
distributions to which all Holders and all holders of any Parity Stock are
entitled pursuant to Section 5(a) have been paid, the holders of Junior Stock
shall be entitled to receive all remaining assets of the Company according to
their respective rights and preferences.
 
(d) Merger, Consolidation and Sale of Assets Not Liquidation.  For purposes of
this Section 5, the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all of the
property and assets of the Company shall not be deemed a voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company, nor shall the merger, consolidation or any other business combination
transaction of the Company into or with any other corporation or person or the
merger, consolidation or any other business combination transaction of any other
corporation or person into or with the Company be deemed to be a voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company.
 
Section 6.  Redemption.
 
The Convertible Preferred Stock is perpetual and has no maturity date and shall
not be redeemable or callable at the option of the Company.
 
Section 7.  Right of the Holders to Convert.
 
Each Holder shall have the right, at such Holder’s option, to convert all or any
portion of such Holder’s Convertible Preferred Stock at any time into shares of
Common Stock at the Conversion Rate per share of Convertible Preferred Stock
(subject to the conversion procedures, and with the effect, set forth in
Section 8), plus cash in lieu of fractional shares as set out in Section 11(i).
 
Section 8.  Conversion Procedures and Effect of Conversion.
 
A-10

--------------------------------------------------------------------------------


 
(a) Conversion Procedure.  A Holder must do each of the following in order to
convert shares of Convertible Preferred Stock:
 
(i)    complete and manually sign the conversion notice provided by the
Conversion Agent, and deliver such notice to the Conversion Agent;
 
(ii)    deliver a certificate or certificates representing the shares of
Convertible Preferred Stock to be converted to the Conversion Agent;
 
(iii)    if required, furnish appropriate endorsements and transfer documents;
 
(iv)    if required, pay any stock transfer, documentary, stamp or similar taxes
not payable by the Company pursuant to Section 22; and
 
(v)    if required, surrender the dividend payable in respect of such shares
pursuant to the last sentence of Section 4(d).
 
The date on which a Holder complies with the procedures in this Section 8(a)
with regard to shares of Convertible Preferred Stock is referred to as the
“Conversion Date” applicable to such shares.  The Conversion Agent shall, on a
Holder’s behalf, convert the Convertible Preferred Stock into shares of Common
Stock, in accordance with the terms of the notice delivered by such Holder
described above.
 
(b) Effect of Conversion.  Effective immediately prior to the close of business
on the Conversion Date applicable to any shares of Convertible Preferred Stock,
dividends shall no longer accrue or be declared on any such shares of
Convertible Preferred Stock and such shares of Convertible Preferred Stock shall
cease to be outstanding.  Holders who convert shares of Convertible Preferred
Stock will not be entitled to, nor will the Conversion Rate be adjusted for, any
Past Due Dividends in respect of such shares.
 
(c) Record Holder of Underlying Securities as of Conversion Date.  The Person or
Persons entitled to receive the Common Stock and/or cash, securities or other
property issuable upon conversion of Convertible Preferred Stock on a Conversion
Date shall be treated for all purposes as the record holder(s) of such shares of
Common Stock and/or securities as of the close of business on such Conversion
Date.  In the event that a Holder shall not by written notice designate the name
in which shares of Common Stock and/or cash, securities or other property
(including payments of cash in lieu of fractional shares) to be issued or paid
upon conversion of shares of Convertible Preferred Stock should be registered or
paid or the manner in which such shares should be delivered, the Company shall
be entitled to register and deliver such shares, and make such payment, in the
name of the Holder and in the manner shown on the records of the Company.
 
(d) No Rights to Common Stock Prior to Conversion.  Except pursuant to
Section 11, no adjustment to shares of Convertible Preferred Stock being
converted on a Conversion Date or to the shares of Common Stock issuable upon
the conversion thereof shall be made in respect of dividends payable to holders
of the Common Stock as of any date prior to the close of business on such
Conversion Date.  Prior to the close of business on such Conversion Date, the
shares of Common Stock or other securities issuable upon conversion of such
shares of Convertible
 
A-11

--------------------------------------------------------------------------------


 
Preferred Stock shall not be deemed outstanding for any purpose, and Holders
shall have no rights with respect to such Common Stock or other securities
(including voting rights, rights to respond to tender offers for the Common
Stock or other securities issuable upon conversion, and rights to receive any
dividends or other distributions on the Common Stock) by virtue of holding such
shares of Convertible Preferred Stock.
 
(e) Status of Converted or Reacquired Shares.  Shares of Convertible Preferred
Stock converted in accordance with this Certificate of Designations, or
otherwise reacquired by the Company, will resume the status of authorized and
unissued preferred stock, undesignated as to series and available for future
issuance.
 
Section 9.  Conversion upon Make-Whole Acquisition.
 
(a) Make-Whole Acquisition Conversion.  In the event of a Make-Whole
Acquisition, each Holder shall have the option to convert its shares of
Convertible Preferred Stock (a “Make-Whole Acquisition Conversion”) during the
period (the “Make-Whole Acquisition Conversion Period”) beginning on the
effective date of the Make-Whole Acquisition (the “Make-Whole Acquisition
Effective Date”) and ending on the date that is 30 days after the Make-Whole
Acquisition Effective Date and receive an additional number of shares of Common
Stock for each share of Convertible Preferred Stock set forth in Section 9(b)
below (the “Make-Whole Shares”).
 
(b) Number of Make-Whole Shares.  The number of Make-Whole Shares shall be
determined by reference to the table below based on the applicable Make-Whole
Acquisition Effective Date and the applicable Make-Whole Acquisition Stock Price
(where each entry in the column entitled “Effective Date” refers to the Issue
Date or an anniversary of the Issue Date):
 
Effective Date
 
Stock Price
      $ 34.43     $ 37.00     $ 40.00     $ 43.00     $ 46.00     $ 49.00     $
52.00     $ 55.00     $ 60.00     $ 65.00     $ 70.00  
Issue Date
    4.8401       4.3985       3.3366       2.5320       1.9155       1.4387    
  1.0675       0.7775       0.4287       0.2024       0.0611  
First
    4.8401       4.1739       3.1013       2.2998       1.6966       1.2396    
  0.8915       0.6258       0.3165       0.1254       0.0119  
Second
    4.8401       3.9758       2.8839       2.0767       1.4807       1.0409    
  0.7161       0.4766       0.2114       0.0585       0.0000  
Third
    4.8401       3.8028       2.6849       1.8602       1.2605       0.8320    
  0.5307       0.3217       0.1102       0.0018       0.0000  
Fourth
    4.8401       3.6466       2.5060       1.6540       1.0262       0.5848    
  0.2986       0.1292       0.0000       0.0000       0.0000  
Fifth
    4.8401       3.5201       2.3679       1.5091       0.8606       0.3651    
  0.0010       0.0000       0.0000       0.0000       0.0000  
Sixth
    4.8401       3.4154       2.2485       1.3896       0.7537       0.2811    
  0.0000       0.0000       0.0000       0.0000       0.0000  
Seventh
    4.8401       3.3339       2.1468       1.2817       0.6528       0.1978    
  0.0000       0.0000       0.0000       0.0000       0.0000  
Eighth
    4.8401       3.2840       2.0749       1.2000       0.5743       0.1323    
  0.0000       0.0000       0.0000       0.0000       0.0000  
Ninth
    4.8401       3.2547       2.0211       1.1315       0.5037       0.0753    
  0.0000       0.0000       0.0000       0.0000       0.0000  
Tenth
    4.8401       3.2464       1.9877       1.0796       0.4430       0.0261    
  0.0000       0.0000       0.0000       0.0000       0.0000  



(c)  (i) The actual Make-Whole Acquisition Stock Price and Make-Whole
Acquisition Effective Date may not be set forth on the table, in which case:
 
(A)           if the Make-Whole Acquisition Stock Price is between two
Make-Whole Acquisition Stock Price amounts on the table and/or the Make-Whole
Acquisition Effective Dates are between two dates on the table, the number of
Make-Whole Shares will be determined by straight-line interpolation between the
number of Make-Whole Shares set forth for the higher and lower Make-Whole
Acquisition Stock Price amounts and the two Make-Whole Acquisition Effective
Dates, as applicable, based on a 365-day year;
 
A-12

--------------------------------------------------------------------------------


 
(B)           if the Make-Whole Acquisition Stock Price is in excess of $70 per
share (subject to adjustment as described in clause (ii) below), no Make-Whole
Shares will be issued upon conversion of the Convertible Preferred Stock;
 
(C)           if the Make-Whole Acquisition Stock Price is less than $34.43 per
share (subject to adjustment as described in Section 9(c)(ii) below), no
Make-Whole Shares will be issued upon conversion of the Convertible Preferred
Stock; and
 
(D)           if the Make-Whole Acquisition Effective Date is subsequent to the
tenth anniversary of the Issue Date, no Make-Whole Shares will be issued upon
conversion of the Convertible Preferred Stock.
 
(ii)         The Make-Whole Acquisition Stock Prices set forth in the table
above are subject to adjustment pursuant to Section 11 and shall be adjusted as
of any date the Conversion Rate is adjusted.  The adjusted Make-Whole
Acquisition Stock Prices will equal the Make-Whole Acquisition Stock Prices
applicable immediately prior to such adjustment multiplied by a fraction, the
numerator of which is the Conversion Rate immediately prior to the adjustment
giving rise to the Make-Whole Acquisition Stock Prices adjustment and the
denominator of which is the Conversion Rate as so adjusted.  Each of the number
of Make-Whole Shares in the table shall also be subject to adjustment in the
same manner as the Conversion Rate pursuant to Section 11.
 
(d) Initial Make-Whole Acquisition Notice.  On or before the twentieth day prior
to the date on which the Company anticipates consummating the Make-Whole
Acquisition (or, if later, or in the case of a Make-Whole Acquisition referred
to in clause (i) of the definition thereof, promptly after the Company discovers
that the Make-Whole Acquisition will occur or has occurred), a written notice
shall be sent by or on behalf of the Company, by overnight courier to the
Holders as they appear in the records of the Company.  Such notice shall
contain:
 
(i)         the date on which the Make-Whole Acquisition is anticipated to be
effected (or, in the case of a Make-Whole Acquisition referred to in clause (i)
of the definition thereof, the date on which the Schedule TO or other schedule,
form or report referred to in such clause was filed); and
 
(ii)         the date, which shall be 30 days after the anticipated Make-Whole
Acquisition Effective Date, by which the Make-Whole Acquisition Conversion
option must be exercised.
 
(e) Final Make-Whole Acquisition Notice.  On the Make-Whole Acquisition
Effective Date, a final written notice shall be sent by or on behalf of the
Company, by overnight courier to the Holders as they appear in the records of
the Company.  Such notice shall contain:
 
(i)         the date, which shall be 30 days after the Make-Whole Acquisition
Effective Date, by which the Make-Whole Conversion option must be exercised;
 
(ii)         the number of Make-Whole Shares and, if applicable, the Base Price;
 
(iii)        the amount of cash, securities and other consideration payable per
share of Common Stock; and
 
A-13

--------------------------------------------------------------------------------


 
(iv)        the instructions a Holder must follow to exercise its conversion
option in connection with such Make-Whole Acquisition.
 
(f) Make-Whole Acquisition Conversion Procedure.  To exercise a Make-Whole
Acquisition Conversion option, a Holder must, no later than 5:00 p.m., New York
City time, on the date by which the Make-Whole Acquisition Conversion option
must be exercised as specified in the notice delivered under clause (e) above,
comply with the procedures set forth in Section 8(a) and indicate that it is
exercising its Make-Whole Acquisition Conversion option.
 
(g) Delivery upon Make-Whole Acquisition Conversion.  Upon a Make Whole
Acquisition Conversion, the Conversion Agent shall deliver to the Holder the
shares of Common Stock deliverable upon conversion of such shares of Convertible
Preferred Stock, including any Make-Whole Shares required to be delivered
pursuant to Section 9(a), or, in the event of a Make-Whole Acquisition in which
the Common Stock shall be changed into or exchanged for other securities or
property (including cash), the amount of securities or property (including cash)
per each share of the Common Stock, including any Make-Whole Shares required to
be delivered pursuant to Section 9(a), so deliverable upon conversion into which
or for which each share of Common Stock is so changed or exchanged.
 
(h) Unconverted Shares Remain Outstanding.  If a Holder does not elect to
exercise the Make-Whole Acquisition Conversion option pursuant to this
Section 9, the shares of Convertible Preferred Stock held by it will remain
outstanding until otherwise subsequently converted, but no Make-Whole Shares
will be deliverable upon any such subsequent conversion.  In the event of a
Make-Whole Acquisition in which the Company’s Common Stock shall be changed into
or exchanged for other securities or property (including cash), each share of
Convertible Preferred Stock shall be entitled, upon such subsequent conversion,
to an amount per share equal to the consideration into which or for which each
share of Common Stock is changed or exchanged.
 
(i) Partial Make-Whole Acquisition Conversion.  In the event that a Make-Whole
Acquisition Conversion is effected with respect to shares of Convertible
Preferred Stock representing less than all the shares of Convertible Preferred
Stock held by a Holder, upon such Make-Whole Acquisition Conversion the Company
shall execute and the Conversion Agent shall, unless otherwise instructed in
writing, countersign and deliver to such Holder, at the expense of the Company,
a certificate evidencing the shares of Convertible Preferred Stock held by the
Holder as to which a Make-Whole Acquisition Conversion was not effected.
 
(j) Alternative Conversion.  If the Make-Whole Acquisition Stock Price in
connection with a Make-Whole Acquisition is less than the Conversion Price, a
Holder may convert each share of Convertible Preferred Stock during the
Make-Whole Acquisition Conversion Period at an adjusted Conversion Price equal
to the greater of (1) the Make-Whole Acquisition Stock Price and (2) $17.22 (the
“Base Price”).  The Base Price shall be adjusted as of any date the Conversion
Rate of the Convertible Preferred Stock is adjusted pursuant to Section 11.  The
adjusted Base Price shall equal the Base Price applicable immediately prior to
such adjustment multiplied by a fraction, the numerator of which is the
Conversion Rate immediately prior to the adjustment giving rise to the Base
Price adjustment and the denominator of which is the Conversion Rate as so
adjusted.  In lieu of issuing Common Stock upon conversion in the event of a
Make-Whole Acquisition where the Make-Whole Acquisition Stock Price is less than
the
 
A-14

--------------------------------------------------------------------------------


 
Conversion Price, the Company may, at its option, pay an amount in cash
(computed to the nearest one-hundredth of one cent) equal to the Make-Whole
Acquisition Stock Price for each share of Common Stock otherwise issuable upon
conversion.
 
Section 10.  Conversion at the Option of the Company.
 
(a) Company Conversion Right.  On or after the fifth anniversary of the Issue
Date, the Company shall have the right, at its option, at any time or from time
to time, to cause some or all of the Convertible Preferred Stock to be converted
into shares of Common Stock at the then-applicable Conversion Rate if, (i) for
20 Trading Days within any period of 30 consecutive Trading Days ending on the
Trading Day preceding the date the Company delivers a Notice of Conversion at
the Option of the Company, the Closing Price of the Common Stock exceeds 130% of
the then-applicable Conversion Price of the Convertible Preferred Stock and
(ii) the Company has declared and paid, or has declared and set apart for
payment, any Past Due Dividends on the Convertible Preferred Stock.
 
(b) Partial Conversion.  If the Company elects to cause less than all the shares
of the Convertible Preferred Stock to be converted under clause (a) above, the
Conversion Agent shall select the Convertible Preferred Stock to be converted on
a pro rata basis.  If the Conversion Agent selects a portion of a Holder’s
Convertible Preferred Stock for partial conversion at the option of the Company
and such Holder converts a portion of its shares of Convertible Preferred Stock,
both converted portions will be deemed to be from the portion selected for
conversion at the option of the Company under this Section 10.
 
(c) Conversion Procedure.  In order to exercise the conversion right described
in this Section 10, the Company shall provide notice of such conversion to each
Holder (such notice, a “Notice of Conversion at the Option of the
Company”).  The Conversion Date shall be a date selected by the Company (the
“Conversion at the Option of the Company Date”) and shall be no more than
15 days after the date on which the Company provides such Notice of Conversion
at the Option of the Company.  In addition to any information required by
applicable law or regulation, the Notice of Conversion at the Option of the
Company shall state, as appropriate:
 
(i)          the Conversion at the Option of the Company Date;
 
(ii)         the number of shares of Common Stock to be issued upon conversion
of each share of Convertible Preferred Stock; and
 
(iii)        the number of shares of Convertible Preferred Stock to be
converted.
 
Section 11.  Anti-Dilution Adjustments.
 
(a) Adjustments.  The Conversion Rate will be subject to adjustment, without
duplication, under the following circumstances:
 
(i)         the issuance of Common Stock as a dividend or distribution to all
holders of Common Stock, or a subdivision or combination of Common Stock, in
which event the Conversion Rate will be adjusted based on the following formula:
 
A-15

--------------------------------------------------------------------------------


 
CR1 = CR0 x (OS1 / OS0)
 
 
where,    
 
     
 
CR0
=
the Conversion Rate in effect at the close of business on the Trading Day
immediately preceding the Ex-Date for such event

 
CR1
=
the Conversion Rate in effect on the Ex-Date for such dividend or distribution

 
OS0
=
the number of shares of Common Stock outstanding at the close of business on the
Trading Day immediately preceding the effective date of such event

 
OS1
=
the number of shares of Common Stock that would be outstanding immediately
after, and solely as a result of, such event

 
Any adjustment made pursuant to this clause (i) shall be effective immediately
prior to the open of business on the Ex-Date for the event giving rise to the
adjustment.  If any such event is declared but does not occur, the Conversion
Rate shall be readjusted, effective as of the date the Board of Directors
announces that such event shall not occur, to the Conversion Rate that would
then be in effect if such event had not been declared.
 
(ii) the dividend, distribution or other issuance to all holders of Common Stock
of (A) rights (other than pursuant to a stockholders’ rights plan) or warrants
entitling them to purchase shares of Common Stock or (B) securities convertible
into Common Stock, in either case for a period expiring 45 days or less from the
date of issuance thereof, at less than (or having a conversion price per share
less than) the Current Market Price as of the Record Date for such issuance, in
which event the Conversion Rate will be adjusted based on the following formula:
 
CR1 = CR0 x (OS0 + X) / (OS0 + Y)
 
 
where,
   
 
     
 
CR0
=
the Conversion Rate in effect at the close of business on the Trading Day
immediately preceding the Ex-Date for such issuance

 
CR1
=
the Conversion Rate in effect on the Ex-Date for such issuance

 
OS0
=
the number of shares of Common Stock outstanding at the close of business on the
Trading Day immediately preceding the Ex-Date for such issuance

 
X
=
the total number of shares of Common Stock issuable pursuant to such rights or
warrants (or upon conversion of such securities)

 
Y
=
the aggregate price payable to exercise such rights or warrants (or the
conversion price for such securities paid upon conversion) divided by the
Current Market Price as of the Record Date for such issuance

 
For purposes of this clause (ii), in determining whether any rights or warrants
entitle the holders to purchase the Common Stock at less than the Current Market
Price as of the Record Date, there shall be taken into account any consideration
the Company receives for such rights or warrants (or convertible securities),
and any amount payable on exercise or conversion thereof, with the value of such
consideration, if other than cash, to be the Fair Market Value thereof.
 
A-16

--------------------------------------------------------------------------------


 
Any adjustment made pursuant to this clause (ii) shall become effective
immediately prior to the open of business on the Ex-Date for such issuance.  In
the event that such rights or warrants are not so issued, the Conversion Rate
shall be readjusted, effective as of the date the Board of Directors publicly
announces its decision not to issue such rights or warrants, to the Conversion
Rate that would then be in effect if such issuance had not been declared.  To
the extent that such rights or warrants are not exercised prior to their
expiration or shares of Common Stock are otherwise not delivered pursuant to
such rights or warrants upon the exercise of such rights or warrants, the
Conversion Rate shall be readjusted to the Conversion Rate that would then be in
effect had the adjustments made upon the issuance of such rights or warrants
been made on the basis of the delivery of only the number of shares of Common
Stock actually delivered.
 
(iii) (a) the dividend or other distribution to all holders of Common Stock of
shares of capital stock of the Company (other than Common Stock) or evidences of
its indebtedness or its assets (including, for the avoidance of doubt, rights
(other than pursuant to a stockholders’ rights plan) or warrants issued by it,
but excluding any dividend, distribution or issuance covered by clauses (i) or
(ii) above, clause (iv) below, or Section 12), in which event the Conversion
Rate will be adjusted based on the following formula:
 
CR1 = CR0 x SP0 / (SP0 – FMV)
 
 
where,
           
 
CR0
=
the Conversion Rate in effect at the close of business on the Trading Day
immediately preceding the Ex-Date for such dividend or distribution

 
CR1
=
the Conversion Rate in effect on the Ex-Date for such dividend or distribution

 
SP0
=
the Current Market Price as of the Record Date for such dividend or distribution

 
FMV
=
the Fair Market Value on the Ex-Date for such dividend or distribution of the
shares of capital stock of the Company, evidences of indebtedness or assets
(including, for the avoidance of doubt, rights or warrants issued by it) so
distributed, expressed as an amount per share of Common Stock

 
Any adjustment made pursuant to this clause (iii)(a) shall become effective
immediately prior to the open of business on the Ex-Date for such dividend or
distribution.
 
(b) However, if the transaction that would otherwise give rise to an adjustment
pursuant to clause (iii)(a) above is one pursuant to which the payment of a
dividend or other distribution on Common Stock consists of shares of capital
stock of, or similar equity interests in, a subsidiary or other business unit of
the Company (a “Spin-Off”) that on the Ex-Date for such Spin-Off are traded (or
are traded on a when-issued basis) on any securities exchange, market or
automated quotation system, then the Conversion Rate will instead be adjusted
based on the following formula:
 
CR1 = CR0 x (FMV0 + MP0) / MP0
 
where,
        
 
A-17

--------------------------------------------------------------------------------


 
 
CR0
=
the Conversion Rate in effect at the close of business on the last Trading Day
of the five consecutive Trading Days commencing on and including the Ex-Date for
such Spin-Off

 
CR1
=
the Conversion Rate in effect immediately after the close of business on the
last Trading Day of the five consecutive Trading Days commencing on and
including the Ex-Date for such Spin-Off

 
FMV0
=
the average of the volume-weighted average price per share (as displayed on
Bloomberg or, if Bloomberg does not publish such price, any successor service
reasonably chosen by the Company, or if such service is not available, as
determined in good faith by the Board of Directors using a volume-weighted
method) of the capital stock or similar equity interests distributed to holders
of Common Stock applicable to one share of Common Stock over each of the five
consecutive Trading Days commencing on and including the Ex-Date for such
Spin-Off

 
MP0
=
the average of the VWAP per share of Common Stock over each of such five
consecutive Trading Days

 
Any adjustment made pursuant to this clause (iii)(b) shall become effective
immediately after the close of business on the last Trading Day of the five
consecutive Trading Days commencing on and including the Ex-Date for such
Spin-Off; provided, that the Conversion Rate applicable to any conversion
occurring during such five Trading Days shall be determined by applying the
formula set forth above except that all references to five consecutive Trading
Days shall be replaced with such lesser number of consecutive Trading Days
commencing on and including the Ex-Date for such Spin-Off and ending on and
including the Trading Day immediately preceding the date of such conversion.
 
In the event that any dividend or distribution described in clauses (iii)(a) and
(b) above is not so paid or made, the Conversion Rate shall be readjusted,
effective as of the date the Board of Directors publicly announces its decision
not to pay such dividend or make such distribution, to the Conversion Rate that
would then be in effect if such dividend or distribution had not been declared.
 
(iv) the Company makes a distribution per share of Common Stock as of any date
(the “Relevant Date”) of cash to all holders of Common Stock, and the sum (the
“Aggregate Dividend Amount”) of such distribution and all prior distributions of
cash per share of Common Stock paid since the Issue Date exceeds the sum (the
“Dividend Threshold Amount”) of the hypothetical cash distributions that would
have been paid on a share of Common Stock had such distributions been paid
quarterly (commencing with the first cash dividend paid since the Issue Date)
and increased at a compound annual growth rate of 5.0%, compounded quarterly,
from $0.42 per share as of July 30, 2008, through and including the Relevant
Date, in which event, the Conversion Rate will be adjusted based on the
following formula:
 
CR1 = CR0 x SP0 / ( SP 0 – C1+ C2)
 
where,
         
 
A-18

--------------------------------------------------------------------------------


 
 
CR0
=
the Conversion Rate in effect at the close of business on the Trading Day
immediately preceding the Ex-Date for such distribution

 
CR1
=
the Conversion Rate in effect on the Ex-Date for such distribution

 
SP0
=
the Current Market Price as of the Record Date for such distribution

 
C1
=
the amount, if any,  by which the Aggregate Dividend Amount on the Relevant Date
exceeds the Dividend Threshold Amount on the Relevant Date

 
C2
=
the amount, if any, by which the Aggregate Dividend Amount on the most recent
date prior to the Relevant Date on which a cash distribution was made which
caused an adjustment in the Conversion Price pursuant to this Section 11(a)(iv)
exceeds the Dividend Threshold Amount on such most recent date

 
The Dividend Threshold Amount and the Aggregate Dividend Amount (but not the
compound annual growth rate of 5.0% compounded quarterly) shall be adjusted on
an inversely proportional basis whenever the Conversion Rate is adjusted
pursuant to this Section 11; provided, that no adjustment will be made to the
Dividend Threshold Amount or the Aggregate Dividend Amount for any adjustment
made to the Conversion Rate pursuant to this clause (iv).
 
Any adjustment made pursuant to this clause (iv) shall become effective
immediately prior to the open of business on the Ex-Date for such
distribution.  In the event that such distribution is not so made, the
Conversion Rate shall be readjusted, effective as of the date the Board of
Directors publicly announces its decision not to pay such distribution, to the
Conversion Rate that would then be in effect if such distribution had not been
declared.
 
(v) the Company or one or more of its subsidiaries make purchases of Common
Stock pursuant to a tender offer or exchange offer by the Company or a
subsidiary of the Company for Common Stock to the extent that the cash and value
of any other consideration included in the payment per share of Common Stock
validly tendered or exchanged exceeds the VWAP per share of Common Stock on the
Trading Day next succeeding the last day on which tenders or exchanges may be
made pursuant to such tender or exchange offer (the “Expiration Date”), in which
event the Conversion Rate will be adjusted based on the following formula:
 
CR1 = CR0 x [(FMV + (SP1 x OS1)] / (SP1 x OS0)
 

 
where,
           
 
CR0
=
the Conversion Rate in effect at the close of business on the Expiration Date

 
CR1
=
the Conversion Rate in effect after the Expiration Date

 
FMV
=
the Fair Market Value, on the Expiration Date, of the aggregate value of all
cash and any other consideration paid or payable for shares validly tendered or
exchanged and not withdrawn as of the Expiration Date (the “Purchased Shares”)

 
OS1
=
the number of shares of Common Stock outstanding as of the last time tenders or
exchanges may be made pursuant to such tender or exchange offer (the “Expiration
Time”), excluding any Purchased Shares

 
A-19

--------------------------------------------------------------------------------


 
 
OS0
=
the number of shares of Common Stock outstanding immediately before Expiration
Time, including any Purchased Shares

 
SP1
=
the average of the VWAP per share of Common Stock over each of the five
consecutive Trading Days commencing with the Trading Day immediately after the
Expiration Date.

 
Any adjustment made pursuant to this clause (v) shall become effective
immediately prior to the open of business on the Trading Day immediately
following the Expiration Date.  In the event that the Company or any of its
subsidiaries is obligated to purchase Common Stock pursuant to any such tender
offer or exchange offer but is permanently prevented by applicable law from
effecting any such purchases, or all such purchases are rescinded, then the
Conversion Rate shall be readjusted to be the Conversion Rate that would then be
in effect if such tender offer or exchange offer had not been made.
 
(b) Calculation of Adjustments.  All adjustments to the Conversion Rate shall be
calculated by the Company to the nearest 1/10,000th of one share of Common Stock
(or if there is not a nearest 1/10,000th of a share, to the next lower
1/10,000th of a share).  No adjustment to the Conversion Rate will be required
unless such adjustment would require an increase or decrease of at least one
percent; provided, however, that any such adjustment that is not required to be
made will be carried forward and taken into account in any subsequent
adjustment, and provided further, that any such adjustment of less than one
percent that has not been made will be made upon any Conversion Date.
 
(c) When No Adjustment Required.
 
(i)    Except as otherwise provided in this Section 11, the Conversion Rate will
not be adjusted for the issuance of Common Stock or any securities convertible
into or exchangeable for Common Stock or carrying the right to purchase any of
the foregoing, or for the repurchase of Common Stock.
 
(ii)    No adjustment of the Conversion Rate need be made as a result of the
issuance of, the distribution of separate certificates representing, the
exercise or redemption of, or the termination or invalidation of, rights
pursuant to any stockholder rights plans; provided, however, that to the extent
that the Company has a stockholder rights plan in effect on a Conversion Date,
the Holder shall receive, in addition to the shares of Common Stock, the rights
under such rights plan, unless, prior to any such Conversion Date, the rights
have separated from the Common Stock, in which case the Conversion Rate will be
adjusted at the time of separation as if the Company made a distribution to all
holders of Common Stock of shares of capital stock of the Company or evidences
of its indebtedness or its assets (including, for the avoidance of doubt, rights
or warrants issued by it) as described in Section 11(a)(iii), subject to
(x) readjustment for only that portion of such rights or warrants which expire
or terminate or (y) readjustment in the event of the redemption of such rights
or warrants, except that any such readjustment shall be calculated net of the
aggregate value of the consideration payable in connection with any such
redemption.
 
A-20

--------------------------------------------------------------------------------


 
(iii)    No adjustment to the Conversion Rate need be made:
 
(A)           upon the issuance of any shares of Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on securities of the Company and the investment of additional optional
amounts in Common Stock under any plan in which purchases are made at market
prices on the date or dates of purchase, without discount, and whether or not
the Company bears the ordinary costs of administration and operation of the
plan, including brokerage commissions;
 
(B)           upon the issuance of any shares of Common Stock or options or
rights to purchase such shares pursuant to any present or future employee,
director or consultant benefit plan or program of or assumed by the Company or
any of its subsidiaries;
 
(C)           upon the issuance of any shares of Common Stock pursuant to any
option, warrant, right, or exercisable, exchangeable or convertible security
outstanding as of October 27, 2008; or
 
(D)           for a change in the par value of the Common Stock.
 
(iv)    No adjustment to the Conversion Rate need be made for a transaction
referred to in Section 11(a), if the Holder, as a result of holding the
Convertible Preferred Stock and without having to convert the Convertible
Preferred Stock, receives the cash, securities, assets, property or other
benefits in such transaction on the same basis and at the same time as if such
Holder held the full number of shares of Common Stock into which its shares of
Convertible Preferred Stock may then be converted.
 
(v)    No adjustment to the Conversion Rate will be made to the extent that such
adjustment would result in the Conversion Price being less than the par value of
the Common Stock.
 
(vi)    Before taking any action which would cause an adjustment pursuant to
this Section 11 to reduce the Conversion Rate below the then par value (if any)
of the Common Stock, the Company shall take any and all corporate action which
may, in the opinion of its counsel, be necessary in order that the Company may
validly and legally issue fully paid and non-assessable shares of Common Stock
at the Conversion Price as so adjusted.
 
(d) Successive Adjustments.  After an adjustment to the Conversion Rate under
this Section 11, any subsequent event requiring an adjustment under this
Section 11 shall cause an adjustment to such Conversion Rate as so adjusted.
 
(e) Multiple Adjustments.  For the avoidance of doubt, if an event occurs that
would trigger an adjustment to the Conversion Rate pursuant to this Section 11
under more than one subsection hereof, such event, to the extent fully taken
into account in a single adjustment, shall not result in multiple adjustments
hereunder; provided, however, that if more than one subsection of this
Section 11 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment.
 
A-21

--------------------------------------------------------------------------------


 
(f) Other Adjustments.  The Company may, but shall not be required to, make such
increases in the Conversion Rate, in addition to those required by this
Section 11, as the Board of Directors considers to be advisable in order to
avoid or diminish any income tax to any holders of shares of Common Stock
resulting from any dividend or distribution of stock or issuance of rights or
warrants to purchase or subscribe for stock or from any event treated as such
for income tax purposes or for any other reason.
 
(g) Notice of Adjustments.  Whenever a Conversion Rate is adjusted as provided
under Section 11, the Company shall within 10 Business Days following the
occurrence of an event that requires such adjustment (or if the Company is not
aware of such occurrence, as soon as reasonably practicable after becoming so
aware) or the date the Company makes an adjustment pursuant to Section 11(f):
 
(i)         compute the adjusted applicable Conversion Rate in accordance with
this Section 11 and prepare and transmit to the Conversion Agent an Officer’s
Certificate setting forth the applicable Conversion Rate, the method of
calculation thereof in reasonable detail, and the facts requiring such
adjustment and upon which such adjustment is based; and
 
(ii)         provide a written notice to the Holders of the occurrence of such
event and a statement in reasonable detail setting forth the method by which the
adjustment to the applicable Conversion Rate was determined and setting forth
the adjusted applicable Conversion Rate.
 
(h) Conversion Agent.  The Conversion Agent shall not at any time be under any
duty or responsibility to any Holder to determine whether any facts exist that
may require any adjustment of the applicable Conversion Rate or with respect to
the nature or extent or calculation of any such adjustment when made, or with
respect to the method employed in making the same.  The Conversion Agent shall
be fully authorized and protected in relying on any Officer’s Certificate
delivered pursuant to Section 11(g) and any adjustment contained therein and the
Conversion Agent shall not be deemed to have knowledge of any adjustment unless
and until it has received such certificate.  The Conversion Agent shall not be
accountable with respect to the validity or value (or the kind or amount) of any
shares of Common Stock, or of any securities or property, that may at the time
be issued or delivered with respect to any Convertible Preferred Stock; and the
Conversion Agent makes no representation with respect thereto.  The Conversion
Agent shall not be responsible for any failure of the Company to issue, transfer
or deliver any shares of Common Stock pursuant to the conversion of Convertible
Preferred Stock or to comply with any of the duties, responsibilities or
covenants of the Company contained in this Section 11.
 
(i) Fractional Shares.  No fractional shares of Common Stock will be issued to
holders of the Convertible Preferred Stock upon conversion.  In lieu of
fractional shares otherwise issuable, holders will be entitled to receive an
amount in cash equal to the fraction of a share of Common Stock, multiplied by
the Closing Price of the Common Stock on the Trading Day immediately preceding
the applicable Conversion Date.  In order to determine whether the number of
shares of Common Stock to be issued to a Holder upon the conversion of such
Holder's shares of Convertible Preferred Stock will include a fractional share
(in lieu of which cash would be paid
 
A-22

--------------------------------------------------------------------------------


 
hereunder), such determination shall be based on the aggregate number of shares
of Convertible Preferred Stock of such Holder that are being converted on any
single Conversion Date.
 
Section 12.  Adjustment for Reorganization Events.
 
(a) Reorganization Events.  In the event of:
 
(1) any consolidation or merger of the Company with or into another person
pursuant to which the Common Stock is changed into or exchanged for cash,
securities or other property of the Company or another person;
 
(2) any sale, transfer, lease or conveyance to another person of all or
substantially all the property and assets of the Company, in each case pursuant
to which the Common Stock is converted into cash, securities or other property;
or
 
(3) any statutory exchange of securities of the Company with another Person
(other than in connection with a merger or acquisition) or reclassification of
the Common Stock into other securities;
 
(each of which is referred to as a “Reorganization Event”) each share of the
Convertible Preferred Stock outstanding immediately prior to such Reorganization
Event will, without the consent of the holders of the Convertible Preferred
Stock, become convertible into the kind and amount of securities, cash and other
property (the “Exchange Property”) receivable in such Reorganization Event
(without any interest on such Exchange Property, and without any right to
dividends or distribution on such Exchange Property which have a record date
that is prior to the applicable Conversion Date) per share of Common Stock by a
holder of Common Stock that is not a Person with which the Company consolidated
or into which the Company merged or which merged into the Company or to which
such sale or transfer was made, as the case may be (any such Person, a
“Constituent Person”), or an Affiliate of a Constituent Person to the extent
such Reorganization Event provides for different treatment of Common Stock held
by Affiliates of the Company and non-Affiliates; provided that if the kind or
amount of securities, cash and other property receivable upon such
Reorganization Event is not the same for each share of Common Stock held
immediately prior to such Reorganization Event by a Person other than a
Constituent Person or an Affiliate thereof, then for the purpose of this
Section 12(a), the kind and amount of securities, cash and other property
receivable upon such Reorganization Event will be deemed to be the weighted
average of the types and amounts of consideration received by the holders of
Common Stock that affirmatively make an election (or of all such holders if none
make an election).  On each Conversion Date following a Reorganization Event,
the Conversion Rate then in effect will be applied to the value on such
Conversion Date of such securities, cash or other property received per share of
Common Stock, as determined in accordance with this Section 12.
 
(b) Exchange Property Election.  In the event that the holders of the shares of
Common Stock have the opportunity to elect the form of consideration to be
received in such transaction, the consideration that the Holders are entitled to
receive shall be deemed to be the types and amounts of consideration received by
the holders of the shares of Common Stock that affirmatively make an election
(or of all such holders if none make an election).  The amount of Exchange
Property receivable upon conversion of any Convertible Preferred Stock in
accordance
 
A-23

--------------------------------------------------------------------------------


 
with the terms hereof shall be determined based upon the Conversion Rate in
effect on such Conversion Date.
 
(c) Successive Reorganization Events.  The above provisions of this Section 12
shall similarly apply to successive Reorganization Events and the provisions of
Section 11 shall apply to any shares of capital stock of the Company (or any
other issuer) received by the holders of the Common Stock in any such
Reorganization Event.
 
(d) Reorganization Event Notice.  The Company (or any successor) shall, 20 days
prior to the occurrence of any Reorganization Event, provide written notice to
the Holders of such occurrence of such event and of the kind and amount of the
cash, securities or other property that constitutes the Exchange
Property.  Failure to deliver such notice shall not affect the operation of this
Section 12.
 
Section 13.  Voting Rights.
 
(a) General.  The Holders shall not be entitled to vote on any matter except as
set forth in Section 13(b) below or as required by Delaware law.
 
(b) Special Voting Right.
 
(i)         Voting Right.  If and whenever dividends on the Convertible
Preferred Stock have not been paid in an aggregate amount equal, to at least six
quarterly Dividend Periods (whether consecutive or not) (a “Nonpayment”), the
number of directors constituting the Board of Directors shall be increased by
two, and the Holders (together with holders of any class or series of the
Company’s authorized preferred stock having equivalent voting rights and
entitled to vote thereon), shall have the right, voting separately as a single
class without regard to class or series (and with voting rights allocated pro
rata based on the liquidation preference of each such class or series), to the
exclusion of the holders of Common Stock, to elect two directors of the Company
to fill such newly created directorships (and to fill any vacancies in the terms
of such directorships), provided that the Holders and the holders of any such
other class or series shall not be entitled to elect such directors to the
extent such election would cause the Company to violate the corporate governance
requirements of the New York Stock Exchange (or other exchange on which the
Company’s securities may be listed) that listed companies must have a majority
of independent directors, and further provided that the Board of Directors shall
at no time include more than two such directors.  Each such director so elected
is referred to as a “Preferred Stock Director.”
 
(ii)         Election.  The election of the Preferred Stock Directors will take
place at any annual meeting of stockholders or any special meeting of the
Holders and any other class or series of stock of the Company having equivalent
voting rights and entitled to vote thereon, called as provided herein.  At any
time after the special voting power has vested pursuant to Section 13(b)(i)
above, the secretary of the Company may, and upon the written request of the
Holders of at least 20% of the Convertible Preferred Stock or the holders of at
least 20% of such other series (addressed to the secretary at the Company’s
principal office) must (unless such request is received less than 90 days before
the date fixed for the next annual or special meeting of the stockholders, in
which event such election shall be held at such next
 
A-24

--------------------------------------------------------------------------------


 
annual or special meeting of stockholders), call a special meeting of the
Holders and any such other class or series of preferred stock for the election
of the two directors to be elected by them as provided in Section 13(b)(iii)
below.  The Preferred Stock Directors shall each be entitled to one vote per
director on any matter.
 
(iii)    Notice of Special Meeting.  Notice for a special meeting will be given
in a similar manner to that provided in the Company’s by-laws for a special
meeting of the stockholders.  If the secretary of the Company does not call a
special meeting within 20 days after receipt of any such request, then any
Holder may (at the expense of the Company) call such meeting, upon notice as
provided in this Section 13(b)(iii), and for that purpose will have access to
the stock register of the Company.  The Preferred Stock Directors elected at any
such special meeting will hold office until the next annual meeting of the
stockholders of the Company unless they have been previously terminated or
removed pursuant to Section 13(b)(iv).  In case any vacancy in the office of a
Preferred Stock Director occurs (other than prior to the initial election of the
Preferred Stock Directors), the vacancy may be filled by the written consent of
the Preferred Stock Director remaining in office, or if none remains in office,
by the vote of the Holders (together with holders of any other class of the
Company’s authorized preferred stock having equivalent voting rights and
entitled to vote thereon) to serve until the next annual meeting of the
stockholders.
 
(iv)    Termination; Removal.  Whenever the Company has declared and paid or
declared and set aside for payment in full all Past Due Dividends, then the
right of the Holders to elect the Preferred Stock Directors will cease (but
subject always to the same provisions for the vesting of the special voting
rights in the case of any similar non-payment of dividends in respect of future
Dividend Periods).  The terms of office of the Preferred Stock Directors will
immediately terminate, and the number of directors constituting the Board of
Directors will be reduced accordingly.  Any Preferred Stock Director may be
removed at any time without cause by the Holders of a majority of the
outstanding shares of the Convertible Preferred Stock (together with holders of
any other class of the Company’s authorized preferred stock having equivalent
voting rights and entitled to vote thereon) when they have the voting rights
described in this Section 13(b).
 
(c) Senior Issuances; Adverse Changes.  So long as any shares of Convertible
Preferred Stock are outstanding, the vote or consent of the Holders of at least
50.1% of the shares of Convertible Preferred Stock at the time outstanding,
voting as a class with all other series of Parity Stock having equivalent voting
rights and entitled to vote thereon (and with voting rights allocated pro rata
based on the liquidation preference of each such class or series), given in
person or by proxy, either in writing without a meeting or by vote at any
meeting called for the purpose, will be necessary for effecting or validating
any of the following actions, whether or not such approval is required by
Delaware law:
 
(i)    any amendment, alteration or repeal of any provision of the Company’s
certificate of incorporation (including the certificate of designations creating
the Convertible Preferred Stock) or the Company’s by-laws that would alter or
change the voting powers, dividend rights, preferences or special rights
(including conversion rights) of the Convertible Preferred Stock so as to affect
them adversely (provided, however, that to the extent that any such amendment,
alteration or repeal relates solely to an increase in the amount of the
authorized
 
A-25

--------------------------------------------------------------------------------


 
or issued preferred stock (other than Convertible Preferred Stock or Senior
Stock) or any securities convertible into preferred stock (other than
Convertible Preferred Stock or Senior Stock) or the creation and issuance, or an
increase in the authorized or issued amount, of other series of preferred stock
(other than Convertible Preferred Stock or Senior Stock) or any securities
convertible into Parity Stock (other than Convertible Preferred Stock) or Junior
Stock, then such amendment, alteration or repeal will not be deemed to adversely
affect the voting powers, preferences or special rights of the Convertible
Preferred Stock, and Holders will have no right to vote on such an increase,
creation or issuance);
 
(ii)    any amendment or alteration of the Company’s certificate of
incorporation (including the certificate of designations creating the
Convertible Preferred Stock) to authorize or create, or increase the authorized
amount of, any shares of, or any securities convertible into shares of, any
class or series of Convertible Preferred Stock or Senior Stock; or
 
(iii)    any consummation of a binding share exchange or reclassification
involving the Convertible Preferred Stock, or of a merger or consolidation of
the Company with another corporation or other entity, unless in each case
(x) the shares of Convertible Preferred Stock remain outstanding or, in the case
of any such merger or consolidation with respect to which the Company is not the
surviving or resulting entity, are converted into or exchanged for preference
securities of the surviving or resulting entity or its ultimate parent, and
(y) such shares of Convertible Preferred Stock remaining outstanding or such
preference securities, as the case may be, have such rights, preferences,
privileges and voting powers, and limitations and restrictions, taken as a
whole, as are not less favorable to the holders thereof than the rights,
preferences, privileges and voting powers, and limitations and restrictions, of
the Convertible Preferred Stock immediately prior to such consummation, taken as
a whole, and (z) if such shares of Convertible Preferred Stock do not remain
outstanding, immediately prior to or concurrent with the consummation thereof,
all Past Due Dividends on the Convertible Preferred Stock to the date of
consummation, whether or not declared, have been paid in full.
 
If any amendment, alteration, repeal, share exchange, reclassification, merger
or consolidation specified in this Section 13(c) would adversely affect the
Convertible Preferred Stock but would not similarly adversely affect all other
series of preferred stock, then only the Convertible Preferred Stock and each
other series of preferred stock as is similarly adversely affected by and
entitled to vote on the matter, if any, shall vote on the matter together as a
single class (and with voting rights allocated pro rata based on the liquidation
preference of each such class or series) in lieu of all other series of
preferred stock.
 
Section 14.  Preemption.
 
The Holders shall not have any preemptive rights.
 
Section 15.  Creation of Junior Stock or Parity Stock.
 
Notwithstanding anything set forth in the Certificate of Incorporation or this
Certificate of Designations to the contrary, the Board of Directors, or any duly
authorized committee thereof,
 
A-26

--------------------------------------------------------------------------------


 
without the vote of the Holders, may authorize and issue additional shares of
Junior Stock or Parity Stock, other than Convertible Preferred Stock.
 
Section 16.  Repurchase.
 
Subject to the limitations imposed herein, and subject to the provisions of
Section 6, the Company may purchase and sell Convertible Preferred Stock from
time to time to such extent, in such manner, and upon such terms as the Board of
Directors or any duly authorized committee thereof may determine; provided,
however, that the Company shall not use any of its funds for any such purchase
when there are reasonable grounds to believe that the Company is, or by such
purchase would be, rendered insolvent; provided, further, however, that in the
event that the Company beneficially owns any Convertible Preferred Stock, voting
rights in respect of such Convertible Preferred Stock shall not be exercisable.
 
Section 17.  Unissued or Reacquired Shares.
 
Shares of Convertible Preferred Stock not issued or which have been issued and
converted, or otherwise purchased or acquired by the Company shall be restored
to the status of authorized but unissued shares of preferred stock without
designation as to series (provided that any such cancelled shares of Convertible
Preferred Stock may be reissued only as shares of a series other than
Convertible Preferred Stock).
 
Section 18.  No Sinking Fund.
 
Shares of Convertible Preferred Stock are not subject to the operation of a
sinking fund.
 
Section 19.  Reservation of Common Stock.
 
(a) Sufficient Shares.  The Company shall at all times reserve and keep
available out of its authorized and unissued Common Stock or shares of Common
Stock acquired by the Company, solely for issuance upon the conversion of shares
of Convertible Preferred Stock as provided in this Certificate of Designations,
free from any preemptive or other similar rights, such number of shares of
Common Stock as shall from time to time be issuable upon the conversion of all
the shares of Convertible Preferred Stock then outstanding.  For purposes of
this Section 19(a), the number of shares of Common Stock that shall be
deliverable upon the conversion of all outstanding shares of Convertible
Preferred Stock shall be computed as if at the time of computation all such
outstanding shares were held by a single Holder.
 
(b) Use of Acquired Shares.  Notwithstanding the foregoing, the Company shall be
entitled to deliver upon conversion of shares of Convertible Preferred Stock, as
herein provided, shares of Common Stock acquired by the Company (in lieu of the
issuance of authorized and unissued shares of Common Stock), so long as any such
acquired shares are free and clear of all liens, charges, security interests or
encumbrances (other than liens, charges, security interests and other
encumbrances created by the Holders).
 
(c) Free and Clear Delivery.  All shares of Common Stock delivered upon
conversion of the Convertible Preferred Stock or upon the payment of dividends
shall be duly authorized, validly issued, fully paid and non-assessable, free
and clear of all liens, claims, security interests
 
A-27

--------------------------------------------------------------------------------


 
and other encumbrances (other than liens, charges, security interests and other
encumbrances created by the Holders).
 
(d) Compliance with Law.  Prior to the delivery of any securities that the
Company shall be obligated to deliver upon conversion of the Convertible
Preferred Stock or upon the payment of dividends, the Company shall use its
commercially reasonable best efforts to comply with all federal and state laws
and regulations thereunder requiring the registration of such securities with,
or any approval of or consent to the delivery thereof by, any governmental
authority.
 
(e) Listing.  The Company hereby covenants and agrees that, if at any time the
Common Stock shall be listed on the New York Stock Exchange or any other
national securities exchange or automated quotation system, the Company will, if
permitted by the rules of such exchange or automated quotation system, list and
keep listed, so long as the Common Stock shall be so listed on such exchange or
automated quotation system, all the Common Stock issuable upon conversion of the
Convertible Preferred Stock or upon the payment of dividends; provided, however,
that if the rules of such exchange or automated quotation system require the
Company to defer the listing of such Common Stock until the first conversion of
Convertible Preferred Stock into Common Stock in accordance with the provisions
hereof, the Company covenants to list the Common Stock issuable upon conversion
of the Convertible Preferred Stock in accordance with the requirements of such
exchange or automated quotation system at such time.
 
Section 20.  Transfer Agent, Conversion Agent, Registrar and Paying Agent.
 
The duly appointed Transfer Agent, Conversion Agent, Registrar and paying agent
for the Convertible Preferred Stock shall be BNY Mellon Shareowner
Services.  The Company may, in its sole discretion, remove the Transfer Agent in
accordance with the agreement between the Company and the Transfer Agent;
provided that the Company shall appoint a successor transfer agent who shall
accept such appointment prior to the effectiveness of such removal.  Upon any
such removal or appointment, the Company shall send notice thereof by
first-class mail, postage prepaid, to the Holders.
 
Section 21.  Replacement Certificates.
 
(a) Mutilated, Destroyed, Stolen and Lost Certificates.  If physical
certificates are issued, the Company shall replace any mutilated certificate at
the Holder’s expense upon surrender of that certificate to the Transfer
Agent.  The Company shall replace certificates that become destroyed, stolen or
lost at the Holder’s expense upon delivery to the Company and the Transfer Agent
of satisfactory evidence that the certificate has been destroyed, stolen or
lost, together with any indemnity that may be required by the Transfer Agent and
the Company.
 
(b) Certificates Following Conversion.  If physical certificates are issued, the
Company shall not be required to issue certificates representing shares of
Convertible Preferred Stock on or after the Conversion Date applicable to such
shares.  In place of the delivery of a replacement certificate following the
applicable Conversion Date, the Transfer Agent, upon delivery of the evidence
and indemnity described in clause (a) above, shall deliver the shares of Common
Stock pursuant to the terms of the Convertible Preferred Stock formerly
evidenced by the certificate.
 
A-28

--------------------------------------------------------------------------------


 
Section 22.  Taxes.
 
(a) Transfer Taxes.  The Company shall pay any and all stock transfer,
documentary, stamp and similar taxes that may be payable in respect of any
issuance or delivery of shares of Convertible Preferred Stock or shares of
Common Stock or other securities issued on account of Convertible Preferred
Stock pursuant hereto or certificates representing such shares or
securities.  The Company shall not, however, be required to pay any such tax
that may be payable in respect of any transfer involved in the issuance or
delivery of shares of Convertible Preferred Stock, shares of Common Stock or
other securities in a name other than that in which the shares of Convertible
Preferred Stock with respect to which such shares or other securities are issued
or delivered were registered, or in respect of any payment to any Person other
than a payment to the registered holder thereof, and shall not be required to
make any such issuance, delivery or payment unless and until the Person
otherwise entitled to such issuance, delivery or payment has paid to the Company
the amount of any such tax or has established, to the satisfaction of the
Company, that such tax has been paid or is not payable.
 
(b) Withholding.  All payments and distributions (or deemed distributions) on
the shares of Convertible Preferred Stock (and on the shares of Common Stock
received upon their conversion) shall be subject to withholding and backup
withholding of tax to the extent required by law, subject to applicable
exemptions, and amounts withheld, if any, shall be treated as received by
Holders.
 
Section 23.  Notices.
 
All notices referred to herein shall be in writing, and, unless otherwise
specified herein, all notices hereunder shall be deemed to have been given upon
the earlier of receipt thereof or three Business Days after the mailing thereof
if sent by registered or certified mail (unless first class mail shall be
specifically permitted for such notice under the terms of this Certificate of
Designations) with postage prepaid, addressed:  (i) if to the Company, to its
office at 2030 Dow Center, Midland, MI  48674 (Attention:  Treasurer) (ii) if to
any Holder, to such Holder at the address of such Holder as listed in the stock
record books of the Company (which may include the records of the Transfer
Agent) or (iii) to such other address as the Company or any such Holder, as the
case may be, shall have designated by notice similarly given.
 
A-29

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Certificate of Designations has been executed on behalf
of the Company by its Executive Vice President and Chief Financial Officer this
_________th day of ______________, 2008.
 

  THE DOW CHEMICAL COMPANY                  
 
By:
        Name:        Title:           

 
 
 
 
 
 
 
 
 
A-30

--------------------------------------------------------------------------------


 
Exhibit A
 
FORM OF
CUMULATIVE CONVERTIBLE PERPETUAL PREFERRED STOCK, SERIES A
 
FACE OF CERTIFICATE
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION UNDER THE SECURITIES ACT.  THIS INSTRUMENT IS ISSUED
PURSUANT TO AND IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF AN INVESTMENT AGREEMENT, DATED AS OF OCTOBER 27, 2008, BETWEEN THE
COMPANY AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE ISSUER.  THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.
 
IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE COMPANY AND THE
REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES, OPINIONS OF COUNSEL AND OTHER
INFORMATION AS MAY BE REASONABLY REQUESTED TO CONFIRM THAT THE TRANSFER COMPLIES
WITH THE FOREGOING RESTRICTIONS.
 
Certificate Number
____________                                                                           Number
of Shares of Convertible Preferred Stock________
 
 
THE DOW CHEMICAL COMPANY
 
Cumulative Convertible Perpetual Preferred Stock, Series A
(par value $2.50 per share of Common Stock)
(liquidation preference $1,000 per share)
 
THE DOW CHEMICAL COMPANY, a Delaware corporation (the “Company”), hereby
certifies that _____________________ (the “Holder”) is the registered owner
of __________________ fully paid and non-assessable shares of the Company’s
designated Cumulative Convertible Perpetual Preferred Stock, Series A, with a
par value of $2.50 per share and a liquidation preference of $1,000 per share
(the “Convertible Preferred Stock”).  The shares of Convertible Preferred Stock
are transferable on the books and records of the Registrar, in person or by a
duly authorized attorney, upon surrender
 
A-31

--------------------------------------------------------------------------------


 
of this certificate duly endorsed and in proper form for transfer.  The
designations, rights, privileges, restrictions, preferences and other terms and
provisions of the Convertible Preferred Stock represented hereby are and shall
in all respects be subject to the provisions of the Certificate of Designations
dated ____________________, 2008 as the same may be amended from time to time
(the “Certificate of Designations”).  Capitalized terms used herein but not
defined shall have the meaning given them in the Certificate of
Designations.  The Company will provide a copy of the Certificate of
Designations to a Holder without charge upon written request to the Company at
its principal place of business.
 
Reference is hereby made to select provisions of the Convertible Preferred Stock
set forth on the reverse hereof, and to the Certificate of Designations, which
select provisions and the Certificate of Designations shall for all purposes
have the same effect as if set forth at this place.
 
Upon receipt of this certificate, the Holder is bound by the Certificate of
Designations and is entitled to the benefits thereunder.
 
Unless the Registrar has properly countersigned, these shares of Convertible
Preferred Stock shall not be entitled to any benefit under the Certificate of
Designations or be valid or obligatory for any purpose.
 
 
 
A-32

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this certificate has been executed on behalf of the Company
by its _____________ this ______ day of_________, _________.
 

  THE DOW CHEMICAL COMPANY                  
 
By:
        Name:        Title:           

 
 
 
 
 
 
 
 
A-33

--------------------------------------------------------------------------------


 
REGISTRAR’S COUNTERSIGNATURE
 
These are shares of Convertible Preferred Stock referred to in the
within-mentioned Certificate of Designations.
 
Dated:
 
________________, as Registrar
 
By:  ________________________                                           
Name:
Title:
 
 
 
 
 
 
A-34

--------------------------------------------------------------------------------


 
REVERSE OF CERTIFICATE
 
Dividends on each share of Convertible Preferred Stock shall be payable at the
rate provided in the Certificate of Designations.
 
The shares of Convertible Preferred Stock shall be convertible in the manner and
accordance with the terms set forth in the Certificate of Designations.
 
The Company shall furnish without charge to each holder who so requests the
powers, designations, preferences and relative, participating, optional or other
special rights of each class or series of share capital issued by the Company
and the qualifications, limitations or restrictions of such preferences and/or
rights.
 
ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned assigns and transfers the shares of
Convertible Preferred Stock evidenced hereby to:
 

       

(Insert assignee’s social security or taxpayer identification number, if any)
 

       

(Insert address and zip code of assignee)
 
and irrevocably appoints:
 

       

 
as agent to transfer the shares of Convertible Preferred Stock evidenced hereby
on the books of the Transfer Agent.  The agent may substitute another to act for
him or her.
 
Date:
 
Signature:

   

 
(Sign exactly as your name appears on the other side of this Certificate)
 

Signature Guarantee:     

                                                                     
(Signature must be guaranteed by an “eligible guarantor institution” that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Transfer Agent, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be
 
A-35

--------------------------------------------------------------------------------


 
determined by the Transfer Agent in addition to, or in substitution for, STAMP,
all in accordance with the Securities Exchange Act of 1934, as amended.)
 
 
 
 
 
 
 
 
A-36

--------------------------------------------------------------------------------
